Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

among

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

and

THE BUYERS FROM TIME TO TIME PARTY HERETO,

as Buyers

and

PENNYMAC CORP.,

as Seller

Dated as of June 29, 2018

PMT ISSUER TRUST - FMSR

MSR COLLATERALIZED NOTES, SERIES 2017-VF1

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

Section 1.01 Certain Defined Terms

1

Section 1.02 Other Defined Terms

8

 

 

ARTICLE II GENERAL TERMS

9

Section 2.01 Transactions

9

Section 2.02 Procedure for Entering into Transactions

9

Section 2.03 Repurchase; Payment of Repurchase Price

11

Section 2.04 Price Differential

11

Section 2.05 Margin Maintenance

11

Section 2.06 Payment Procedure

12

Section 2.07 Application of Payments

12

Section 2.08 Use of Purchase Price and Transaction Requests

13

Section 2.09 Recourse

13

Section 2.10 Requirements of Law

13

Section 2.11 Taxes

14

Section 2.12 Indemnity

16

Section 2.13 Additional Balance and Additional Funding

16

Section 2.14 Commitment Fee

16

Section 2.15 Termination

16

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

17

Section 3.01 Seller Existence

17

Section 3.02 Licenses

17

Section 3.03 Power

17

Section 3.04 Due Authorization

17

Section 3.05 Financial Statements

17

Section 3.06 No Event of Default

18

Section 3.07 Solvency

18

Section 3.08 No Conflicts

19

Section 3.09 True and Complete Disclosure

19

Section 3.10 Approvals

19

Section 3.11 Litigation

19

Section 3.12 Material Adverse Change

19

Section 3.13 Ownership

19

Section 3.14 The Note

20

Section 3.15 Taxes

20

-i-

--------------------------------------------------------------------------------

 

Section 3.16 Investment Company

20

Section 3.17 Chief Executive Office; Jurisdiction of Organization

21

Section 3.18 Location of Books and Records

21

Section 3.19 ERISA

21

Section 3.20 Financing of Note and Additional Balances

21

Section 3.21 Agreements

21

Section 3.22 Other Indebtedness

21

Section 3.23 No Reliance

21

Section 3.24 Plan Assets

21

Section 3.25 No Prohibited Persons

22

Section 3.26 Compliance with 1933 Act

22

Section 3.27 Anti-Money Laundering Laws

22

 

 

ARTICLE IV CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

22

Section 4.01 Ownership

22

Section 4.02 Security Interest

23

Section 4.03 Further Documentation

24

Section 4.04 Changes in Locations, Name, etc

24

Section 4.05 Performance by Buyer of Seller’s Obligations

24

Section 4.06 Proceeds

24

Section 4.07 Remedies

25

Section 4.08 Limitation on Duties Regarding Preservation of Repurchase Assets

26

Section 4.09 Powers Coupled with an Interest

26

Section 4.10 Release of Security Interest

26

Section 4.11 Reinstatement

26

Section 4.12 Subordination

26

 

 

ARTICLE V CONDITIONS PRECEDENT

27

Section 5.01 Initial Transaction

27

Section 5.02 All Transactions

27

Section 5.03 Closing Subject to Conditions Precedent

29

 

 

ARTICLE VI COVENANTS

31

Section 6.01 Litigation

31

Section 6.02 Prohibition of Fundamental Changes

31

Section 6.03 Monthly Reporting

32

Section 6.04 No Adverse Claims

32

Section 6.05 Assignment

32

Section 6.06 Security Interest

32

Section 6.07 Records

32

Section 6.08 Books

33

-ii-

--------------------------------------------------------------------------------

 

Section 6.09 Approvals

33

Section 6.10 Material Change in Business

33

Section 6.11 Distributions

33

Section 6.12 Applicable Law

33

Section 6.13 Existence

33

Section 6.14 Chief Executive Office; Jurisdiction of Organization

33

Section 6.15 Taxes

33

Section 6.16 Transactions with Affiliates

33

Section 6.17 Guarantees

34

Section 6.18 Indebtedness

34

Section 6.19 True and Correct Information

34

Section 6.20 No Pledge

34

Section 6.21 Plan Assets

34

Section 6.22 Sharing of Information

34

Section 6.23 Modification of the Base Indenture and Series 2017-VF1 Indenture
Supplement

34

Section 6.24 Reporting Requirements

35

Section 6.25 Liens on Substantially All Assets

37

Section 6.26 Litigation Summary

37

Section 6.27 Hedging

37

Section 6.28 MSR Valuation

37

Section 6.29 Most Favored Status

37

Section 6.30 Servicer Administration

38

Section 6.31 Threshold Events and Commitment Modifications

38

 

 

ARTICLE VII DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

38

Section 7.01 Events of Default

38

Section 7.02 No Waiver

41

Section 7.03 Due and Payable

41

Section 7.04 Fees

41

Section 7.05 Default Rate

41

 

 

ARTICLE VIII ENTIRE AGREEMENT; AMENDMENTS

42

AND WAIVERS; SEPARATE ACTIONS BY BUYER

 

Section 8.01 Entire Agreement; Amendments

42

Section 8.02 Waivers, Separate Actions by Buyers

42

 

 

ARTICLE IX SUCCESSORS AND ASSIGNS

42

Section 9.01 Successors and Assigns

42

Section 9.02 Participations and Transfers

43

Section 9.03 Buyer and Participant Register

44

-iii-

--------------------------------------------------------------------------------

 

 

 

ARTICLE X AGENT PROVISIONS

44

Section 10.01 Appointment of Administrative Agent

44

Section 10.02 Powers and Duties

45

Section 10.03 General Immunity

45

Section 10.04 Administrative Agent to Act as Buyer

46

Section 10.05 Buyers’ Representations, Warranties and Acknowledgment

46

Section 10.06 Right to Indemnity

47

Section 10.07 Successor Administrative Agent

48

Section 10.08 Delegation of Duties

48

Section 10.09 Right to Realize on Collateral

49

 

 

ARTICLE XI MISCELLANEOUS

49

Section 11.01 Survival

49

Section 11.02 Indemnification

49

Section 11.03 Nonliability of Buyer

50

Section 11.04 Governing Law; Submission to Jurisdiction; Waivers

50

Section 11.05 Notices

51

Section 11.06 Severability

53

Section 11.07 Section Headings

53

Section 11.08 Counterparts

53

Section 11.09 Periodic Due Diligence Review

53

Section 11.10 Hypothecation or Pledge of Repurchase Assets

54

Section 11.11 Non-Confidentiality of Tax Treatment

54

Section 11.12 Intent

55

Section 11.13 Amendment and Restatement

56

Section 11.14 Reaffirmation of VFN Guaranty

57

 

Schedule 1

–

Responsible Officers of Seller

 

 

 

Schedule 2

–

Asset Schedule

 

 

 

Schedule 3

–

Administrative Agent Account

 

 

 

Exhibit A

–

Form of Transaction Notice

 

 

 

Exhibit B

–

Existing Indebtedness

 

-iv-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

This Amended and Restated Master Repurchase Agreement (this “Agreement”) is made
as of June 29, 2018, among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as
administrative agent (the “Administrative Agent”), the Buyers (as defined
herein) from time to time party hereto, and PENNYMAC CORP., as seller (“Seller”
or “PMC”).  Capitalized terms have the meanings specified in Sections 1.01 and
1.02.

W I T N E S S E T H :

WHEREAS, pursuant to the Base Indenture and the Series 2017-VF1 Indenture
Supplement, PMT ISSUER TRUST - FMSR (“Issuer”) has duly authorized the issuance
of a Series of Notes, as a single Class of Variable Funding Note, known as the
“PMT ISSUER TRUST - FMSR MSR Collateralized Notes, SERIES 2017-VF1” (the
“Note”);

WHEREAS, from time to time the parties hereto may enter into Transactions;

WHEREAS, Seller is the owner of the Note;

WHEREAS, Seller wishes to sell interests in the Note to Buyers pursuant to the
terms of this Agreement;

WHEREAS, the Administrative Agent, Credit Suisse AG, Cayman Islands Branch
(“CSCIB”), as buyer, and PMC, as seller, previously entered into a master
repurchase agreement, dated as of December 20, 2017 (such agreement, the
“Original Agreement”); and

WHEREAS, the Administrative Agent, CSCIB and PMC desire to amend and restate the
Original Agreement in its entirety, on the terms and subject to the conditions
as set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Administrative Agent, Buyers and Seller hereby agree as
follows.

ARTICLE I

DEFINITIONS

Section 1.01Certain Defined Terms.  Capitalized terms used herein shall have the
indicated meanings:

“Additional Balance” has the meaning set forth in Section 2.13.

“Additional Funding” has the meaning set forth in Section 2.13.

“Additional Repurchase Assets” has the meaning set forth in Section 4.02(c).

 

--------------------------------------------------------------------------------

 

“Administrative Agent” has the meaning given to such term in the preamble to
this Agreement.

“Administrative Agent Account” means the account identified on Schedule 3
hereto.

“Aggregate Committed Amount” means the sum of all Committed Amounts.

“Agreement” has the meaning given to such term in the preamble to this
Agreement.

“Amortization Date” has the meaning assigned to the term in the Pricing Side
Letter.

“Amortization Payment Amount” has the meaning assigned to the term in the
Pricing Side Letter.

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 3.27.

“Applicable Lending Office” means the “lending office” of a Buyer (or of an
Affiliate of such Buyer) designated on the signature page hereof or such other
office of a Buyer (or of an Affiliate of such Buyer) as such Buyer may from time
to time specify to Seller in writing as the office by which the Transactions are
to be made and/or maintained.

“Asset Schedule” means Schedule 2 attached hereto, which lists the Note and the
terms thereof, as such schedule shall be updated from time to time in accordance
with Section 2.02 hereof, including in connection with Administrative Agent’s
approval of any Additional Balances pursuant to Section 2.13.

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

“Base Indenture” means the Base Indenture, dated as of December 20, 2017, among
the Issuer, Citibank, N.A., as indenture trustee, as calculation agent, as
paying agent and as securities intermediary, PMC, as administrator and as
servicer, and Administrative Agent, as administrative agent.

“Base Rate” means the LIBOR Rate.

“Buyer” means each Person listed on the signature pages to this Agreement as
Buyer, together with their successors, and any assignee of and Participant or
Transferee of such Person in the Transaction, other than any such Person that
ceases to be a Buyer pursuant to this Agreement.

“Closing Date” has the meaning assigned to the term in the Pricing Side Letter.

“Commitment Fee” has the meaning assigned to the term in the Pricing Side
Letter.

-2-

--------------------------------------------------------------------------------

 

"Commitment Modification" shall have the meaning set forth in the definition of
Committed Amount.

“Committed Amount” has the meaning assigned to the term in the Pricing Side
Letter.

“Confidential Information” has the meaning set forth in Section 11.11(b).

“Defaulting Buyer” has the meaning set forth in Section 2.02.

“ERISA Event of Termination” means with respect to Seller or the Guarantor
(i) with respect to any Plan, a reportable event, as defined in Section 4043 of
ERISA, as to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified with thirty (30) days of the
occurrence of such event, or (ii) the withdrawal of Seller, the Guarantor or any
ERISA Affiliate thereof from a Plan during a plan year in which it is a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or (iii) the
failure by Seller, the Guarantor or any ERISA Affiliate thereof to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430(j) of the
Code as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303(j) of ERISA, as amended by the Pension Protection Act), or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, the Guarantor or any ERISA Affiliate thereof
to terminate any plan, or (v) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under Section 401(a)(29) of
the Code, or (vi) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (vii) the receipt by Seller, the Guarantor or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (vi) has been taken by the PBGC with respect to such
Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, the Guarantor or any
ERISA Affiliate thereof to incur liability under Title IV of ERISA or under
Sections 412(b) or 430(k) of the Code with respect to any Plan.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Existing Indebtedness” has the meaning specified in Section 3.22.

“Expenses” means all present and future expenses reasonably incurred by or on
behalf of Administrative Agent and Buyers in connection with the negotiation,
execution or enforcement of this Agreement or any of the other Program
Agreements and any amendment, supplement or other modification or waiver related
hereto or thereto, whether incurred heretofore or hereafter, which expenses
shall include the reasonable and documented cost of title, lien, judgment and
other record searches; reasonable and documented attorneys’ fees; any ongoing
audits or due diligence costs in connection with valuation, entering into
Transactions or determining whether a Margin Deficit may exist; and costs of
preparing and recording any UCC financing statements or other filings necessary
to perfect the security interest created hereby.

-3-

--------------------------------------------------------------------------------

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Administrative Agent,
Seller or Buyers, as applicable.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Indenture” means the Base Indenture, together with the Series 2017-VF1
Indenture Supplement thereto.

“Indenture Trustee” means Citibank, N.A., its permitted successors and assigns.

“Issuer” has the meaning given to such term in the recitals to this Agreement.

“Margin” has the meaning assigned to the term in the Pricing Side Letter.

“Margin Call” has the meaning set forth in Section 2.05(a).

“Margin Deadlines” has the meaning set forth in Section 2.05(b).

“Margin Deficit” has the meaning set forth in Section 2.05(a).

“Market Value” means, with respect to the Note as of any date of determination,
and without duplication, the fair market value of the Note on such date as
reasonably determined by Administrative Agent.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller or any Affiliate that is a party to any
Program Agreement taken as a whole; (b) a material impairment of the ability of
Seller or any Affiliate that is a party to any Program Agreement to perform
under any Program Agreement and to avoid any Event of Default;  or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of any Program Agreement against Seller or any Affiliate that is
a party to any Program Agreement.

“Maximum Purchase Price” has the meaning assigned to the term in the Pricing
Side Letter.

“Maximum Purchase Price Modification” shall have the meaning set forth in the
definition of Maximum Purchase Price.

“Non-Excluded Taxes” has the meaning set forth in Section 2.11(a).

-4-

--------------------------------------------------------------------------------

 

“Note” has the meaning given to such term in the recitals to this Agreement.

“Notice” or “Notices” means all requests, demands and other communications, in
writing (including facsimile transmissions and e-mails), sent by overnight
delivery service, facsimile transmission, electronic transmission or
hand-delivery to the intended recipient at the address specified in Section
10.05 or, as to any party, at such other address as shall be designated by such
party in a written notice to the other party.

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
outstanding principal balance of the Purchase Price, together with interest
thereon on the Termination Date, outstanding interest due on each Price
Differential Payment Date, and other obligations and liabilities, to
Administrative Agent, Buyers and each of their Affiliates arising under, or in
connection with, the Program Agreements, whether now existing or hereafter
arising; (b) any and all sums reasonably incurred and paid by Administrative
Agent or Buyers or on behalf of Administrative Agent or Buyers in order to
preserve any Repurchase Asset or its interest therein; (c) in the event of any
proceeding for the collection or enforcement of any of Seller’s indebtedness,
obligations or liabilities referred to in this definition, the reasonable
expenses of retaking, holding, collecting, preparing for sale, selling or
otherwise disposing of or realizing on any Repurchase Asset, or of any exercise
by Administrative Agent and Buyers of their respective rights under the Program
Agreements, including reasonable attorneys’ fees and disbursements and court
costs; and (d) all of Seller’s indemnity obligations to Administrative Agent and
Buyers pursuant to the Program Agreements.

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

“Other Taxes” has the meaning set forth in Section 2.11(b).

“Participant” has the meaning set forth in Section 9.02(a).

“PMC” has the meaning given to such term in the preamble to this Agreement.

“PMH” means PennyMac Holdings, LLC, a limited liability company organized under
the laws of the State of Delaware.

“POP” means PennyMac Operating Partnership, L.P., a limited partnership
organized under the laws of the State of Delaware.

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360 day year for the actual number of days during the Price
Differential Period.

“Price Differential Payment Date” means, for as long as any Obligations shall
remain owing by Seller to Administrative Agent and Buyers, each Payment Date.

-5-

--------------------------------------------------------------------------------

 

“Price Differential Period” means, the period from and including a Price
Differential Payment Date (or the Purchase Date for any date of determination
before the first Price Differential Payment Date), up to but excluding the next
Price Differential Payment Date.

“Price Differential Statement Date” has the meaning set forth in Section 2.04.

“Pricing Rate” means Base Rate plus the applicable Margin.

“Pricing Side Letter” means the letter agreement dated as of the Closing Date,
by and among Administrative Agent, Buyers and Seller as amended, restated,
supplemented or otherwise modified from time to time.

“Primary Repurchase Assets” has the meaning set forth in Section 4.02(a).

“Program Agreements” means this Agreement, the Pricing Side Letter, each Side
Letter Agreement, the VFN Repo Guaranty, the Subservicer Side Letter Agreement,
the PC Repurchase Agreement, the PC Repo Guaranty, the Excess Spread
Participation Agreement, the Retained Excess Spread Participation Agreement, the
Base Indenture and the Series 2017-VF1 Indenture Supplement.

“Pro Rata Share” means, with respect to each Buyer, for purposes of the initial
Transaction, 50%, and thereafter, the percentage obtained from the fraction: (i)
the numerator of which is the outstanding Purchase Price attributable to such
Buyer and (ii) the denominator of which is the aggregate outstanding Purchase
Price.

“Purchase Date” means, subject to the satisfaction of the conditions precedent
set forth in Article V hereof, each Funding Date on which a Transaction is
entered into by Administrative Agent (as agent for Buyers) pursuant to
Section 2.02 or such other mutually agreed upon date as more particularly set
forth on Exhibit A hereto.

“Purchase Price” means the price at which each Purchased Asset (or portion
thereof) is transferred by Seller to Buyers (or Administrative Agent, as agent
and bailee for Buyers), which shall equal on any date of determination, the
difference between (i) the sum of (a) the Asset Value of such Purchased Asset on
the related Purchase Date, plus (b) the product of the Purchase Price Percentage
and the principal amount of any Additional Balances related to such Purchased
Asset, minus (ii) the sum of (a) any Repurchase Price paid with respect to such
Purchased Asset pursuant to Section 2.03, plus (b) any Additional Note Payment
made with respect to such Purchased Asset pursuant to Section 4.4(b) or Section
4.5(e) of the Indenture, plus (c) any Redemption Amount paid pursuant to Section
13.1 of the Indenture, plus (d) any funds applied by Administrative Agent
against the Purchase Price pursuant to Section 2.05(c).

“Purchase Price Percentage” has the meaning assigned to the term in the Pricing
Side Letter.

“Purchased Assets” means, collectively, the Note (including all outstanding
Additional Balances thereunder) together with the Repurchase Assets related to
such Note, until such Note has been repurchased by Seller in accordance with the
terms of this Agreement.

-6-

--------------------------------------------------------------------------------

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, or any other person or entity with respect to the
Purchased Assets.

“Register” has the meaning set forth in Section 9.02(b).

“Repurchase Assets” has the meaning set forth in Section 4.02(c).

“Repurchase Date” means the earlier of (i) the Termination Date or (ii) the date
requested by Seller on which the Repurchase Price is paid pursuant to
Section 2.03.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred by or on behalf of Buyers to Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the accrued but
unpaid Price Differential as of the date of such determination.

“Repurchase Rights” has the meaning set forth in Section 4.02(c).

“Required Buyers” means, at any time (a) Buyers (other than Defaulting Buyers)
owning an aggregate of greater than sixty-six and two-thirds percent (66 2/3%)
of the Obligations outstanding at such time (excluding the portion of the
Obligations owed to a Defaulting Buyer), or (b) at any time there are no
Obligations outstanding, “Required Buyers” shall mean the Buyers (other than
Defaulting Buyers) holding an aggregate Pro Rata Share of greater than sixty-six
and two-thirds percent (66 2/3%) of Committed Amounts (excluding the Committed
Amounts of any Defaulting Buyers).

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer or treasurer of
such Person.  The Responsible Officers of Seller as of the Closing Date are
listed on Schedule 1 hereto.

“Seller” has the meaning assigned to such term in the preamble to this Agreement
and includes PMC’s permitted successors and assigns.

“Seller Termination Option” means (a) (i) a Buyer has or shall incur costs in
connection with those matters provided for in Section 2.10 or 2.11 and (ii)
Administrative Agent, on behalf of Buyer, requests that Seller pay to such Buyer
those costs in connection therewith or (b) Administrative Agent has declared in
writing that an event described in Section 5.02(g)(A) has occurred.

“Series 2017-VF1 Indenture Supplement” means the Series 2017-VF1 Indenture
Supplement, dated as of December 20, 2017, among the Issuer, Citibank, N.A., as
indenture trustee, as calculation agent, as paying agent and as securities
intermediary, PMC, as administrator and as servicer, and Administrative Agent,
as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.

“Side Letter Agreement” means each side letter agreement to be dated as of the
Closing Date, by and between the Seller and a Buyer.

-7-

--------------------------------------------------------------------------------

 

“Taxes” has the meaning assigned to such term in Section 2.11(a).

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

“Threshold Event” shall mean with respect to a Buyer, a Transaction Notice
submitted by Seller which, if satisfied as to such Buyer’s Pro Rata Share, would
exceed the aggregate maximum purchase price such Buyer has agreed to provide
Seller and its Affiliates pursuant to this Agreement and any other agreement set
forth in the related Side Letter Agreement.

“Transaction” means a transaction pursuant to which Seller transfers a Note or
Additional Balances, as applicable, to Buyers (or to Administrative Agent, as
agent and bailee for Buyers) against the transfer of funds by Buyers, with a
simultaneous agreement by Buyers (or  by Administrative Agent, as agent and
bailee for Buyers) to transfer such Note or Additional Balances, as applicable,
back to Seller at a date certain or on demand, against the transfer of funds by
Seller.

“Transaction Document” has the meaning assigned to such term in Appendix A to
the Indenture.

“Transaction Notice” has the meaning assigned to such term in Section 2.02(a).

“Transaction Register” has the meaning assigned to such term in Section 9.03(b).

“Transferee” has the meaning set forth in Section 9.02(b).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the Closing Date in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

“VFN Guarantor” means PennyMac Mortgage Investment Trust, in its capacity as
guarantor under the VFN Repo Guaranty.

“VFN Repo Guaranty” means the Amended and Restated Guaranty, dated as of the
Closing Date, pursuant to which VFN Guarantor fully and unconditionally
guarantees the obligations of Seller hereunder.

Section 1.02Other Defined Terms.

(a)Any capitalized terms used and not defined herein shall have the meaning set
forth in the Base Indenture or the Series 2017-VF1 Indenture Supplement, as
applicable.

(b)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless otherwise specified herein, the
term “or” has the inclusive meaning represented by the term “and/or” and the
term “including” is not limiting.  All references to Sections, subsections,
Articles and Exhibits shall be to Sections, subsections, and Articles of, and
Exhibits to, this Agreement unless otherwise specifically provided.

-8-

--------------------------------------------------------------------------------

 

(c)Reference to and the definition of any document (including this Agreement)
shall be deemed a reference to such document as it may be amended, restated,
supplemented or otherwise modified from time to time.

(d)In the computation of periods of time from a specified date to a later
specified date, unless otherwise specified herein the words “commencing on” mean
“commencing on and including,” the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

ARTICLE II

GENERAL TERMS

Section 2.01Transactions.  Subject to the terms and conditions hereof, Buyers
severally, not jointly, agree to enter into Transactions with Seller for a
Purchase Price outstanding at any one time not to exceed the Aggregate Committed
Amount; however, the Buyers may agree from time to time to enter into
Transactions with Seller for a Purchase Price outstanding in excess of the
Aggregate Committed Amount but not to exceed the Maximum Purchase Price.  No
Buyer shall have any commitment or obligation to enter into a Transaction in
connection with the Note to the extent (i) the outstanding Purchase Price
related to such Buyer after giving effect to such Transaction exceeds the
related Committed Amount for such Buyer or (ii) if the Transaction is requested
on or after the Amortization Date.  During the term of this Agreement, Seller
may request Transactions, Seller may pay the Repurchase Price in whole or in
part at any time during such period without penalty, and additional Transactions
may be entered into in accordance with the terms and conditions hereof.  Buyers’
obligation to enter into Transactions pursuant to the terms of this Agreement
shall terminate on the Termination Date.  All Transactions, whether for the
Committed Amount or on an uncommitted basis up to the Maximum Purchase
Price, shall be effected by Buyers simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that (i) an uncommitted
Transaction shall not be entered unless both Buyers agree to proportionately
fund such Transaction; and (ii) no Buyer shall be responsible for any default by
any other Buyer in such other Buyer’s obligation to enter into a Transaction nor
shall any Pro Rata Share of any Buyer be increased or decreased as a result of a
default by any other buyer in such other Buyer’s obligation to enter into a
Transaction hereunder, except to the extent agreed to by the non-Defaulting
Buyer pursuant to Section 2.02(b).

Section 2.02Procedure for Entering into Transactions.

(a)Seller may enter into Transactions with Buyers under this Agreement on any
Purchase Date; provided, that Seller shall have given Administrative Agent and
Buyers irrevocable notice (each, a “Transaction Notice”), which notice (i) shall
be substantially in the form of Exhibit A, (ii) shall be signed by a Responsible
Officer of Seller and be received by Administrative Agent and Buyers prior to
1:00 p.m. (New York time) one (1) Business Day prior to the related Purchase
Date, and (iii) shall specify: (A) the Maximum VFN Principal Balance of the
Note; (B) the Initial Note Balance of the Note; (C) the Dollar amount of the
requested Purchase Price; (D) the requested Purchase Date; (E) the Repurchase
Date; (F) the Pricing Rate or Repurchase Price applicable to the Transaction;
and (G) any additional terms or conditions of the Transaction not inconsistent
with this Agreement.  Each Transaction Notice on any Purchase Date shall be in
an amount equal to at least $500,000.

-9-

--------------------------------------------------------------------------------

 

(b)If Seller delivers a Transaction Notice that satisfies the requirements of
Section 2.02(a) and all applicable conditions precedent set forth in Article V
have been satisfied or waived on or prior to the Purchase Date, then subject to
the foregoing, on the Purchase Date, each Buyer shall remit its Pro Rata Share
of the requested Purchase Price in U.S. Dollars and in immediately available
funds to Administrative Agent at the account specified in Schedule 3 (or such
other account designated in writing by the Administrative Agent) no later than
11:00 a.m. (New York time) on the date specified in the Transaction Notice as
the Purchase Date, and upon satisfaction or waiver of all applicable conditions
set forth herein, the Administrative Agent shall deposit such proceeds into the
account of Seller specified in Schedule 5 to the Base Indenture not later than
3:00 p.m. (New York time) on the Purchase Date (or such other account designated
by Seller in the Transaction Notice).

The failure of any Buyer to advance the proceeds of its Pro Rata Share of any
Transaction required to be advanced hereunder shall not relieve any other Buyer
of its obligation to advance the proceeds of its Pro Rata Share of any such
Transaction required to be advanced hereunder.

If a Buyer does not intend to fund its Pro Rata Share of the requested Purchase
Price, such Buyer shall, within one (1) Business Day of the related Purchase
Date, notify the Administrative Agent, the other Buyers and the Seller of its
intent not to fund together with a description of the reason for not remitting
its Pro Rata Share of the requested Purchase Price.  

The liabilities and obligations of each Buyer hereunder shall be several and not
joint, and neither the Administrative Agent nor any Buyer shall be responsible
for the performance by any other Buyer of its obligations hereunder.  Each Buyer
shall be liable to Seller only for the amount of its respective Committed
Amount.  If a Buyer does not perform its obligations hereunder with respect to
its Committed Amount (such Buyer a “Defaulting Buyer”), all or any part of such
Defaulting Buyer’s participation in any Transaction shall be reallocated among
the non-Defaulting Buyers in accordance with their respective Pro Rata Shares,
but only to the extent that (x) such non-Defaulting Buyer has consented to such
reallocation, (y) such reallocation does not cause the aggregate Committed
Amount held by any non-Defaulting Buyer to exceed such non-Defaulting Buyer’s
Committed Amount and (z) to the extent requested in writing by the
Administrative Agent, the Seller shall confirm that the conditions set forth in
this Section 2.02 are satisfied at the time of such reallocation.

(c)Upon entering into each Transaction hereunder, the Asset Schedule shall be
automatically updated and replaced with the Asset Schedule attached to the
related Transaction Notice.

Section 2.03Repurchase; Payment of Repurchase Price.

(a)Seller hereby promises to repurchase the Purchased Assets and pay all
outstanding Obligations on the Termination Date.

(b)On each Price Differential Payment Date following the Amortization Date,
Seller shall pay to Administrative Agent in immediately available funds the
Amortization Payment Amount.

-10-

--------------------------------------------------------------------------------

 

(c)By notifying Administrative Agent and each Buyer in writing at least one (1)
Business Day in advance, Seller shall be permitted, at its option, to prepay,
subject to Section 2.12, the Purchase Price in whole or in part at any time,
together with accrued and unpaid interest on the amount so prepaid.

Section 2.04Price Differential.  On each Price Differential Payment Date, Seller
hereby promises to pay to Administrative Agent all accrued and unpaid Price
Differential on the Transactions, as invoiced by Administrative Agent to Seller
three (3) Business Days prior to the related Price Differential Payment Date
(the “Price Differential Statement Date”); provided, that on each Price
Differential Payment Date prior to the occurrence and continuation of an Event
of Default, the estimated Price Differential owed hereunder shall be subject to
a true-up of the amount determined by Administrative Agent and agreed by Seller
one (1) Business Day prior to the related Price Differential Payment Date.  If
Administrative Agent fails to deliver such statement on the Price Differential
Statement Date, on such Price Differential Payment Date Seller shall pay the
amount which Seller calculates as the Price Differential due and upon delivery
of the statement, Seller shall remit to Administrative Agent any shortfall, or
Administrative Agent shall refund to Seller any excess, in the Price
Differential paid.

Section 2.05Margin Maintenance.

(a)If at any time the aggregate outstanding amount of the Purchase Price of the
Note is greater than the Asset Value for the related Transaction (such excess, a
“Margin Deficit”), then Administrative Agent may, and, at the direction of all
Buyers, shall, by notice to Seller require Seller to transfer to Administrative
Agent cash in an amount at least equal to the Margin Deficit (such requirement,
a “Margin Call”).

(b)Notice delivered pursuant to Section 2.05(a) may be given by any written or
electronic means.  With respect to a Margin Call, any notice given before 5:00
p.m. (New York City time) on a Business Day shall be met, and the related Margin
Call satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day.  With respect to a Margin Call, any notice given after 5:00 p.m.
(New York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the second (2nd)
Business Day following the date of such notice.  The foregoing time requirements
for satisfaction of a Margin Call are referred to as the “Margin
Deadlines”.  The failure of Administrative Agent, on any one or more occasions,
to exercise the rights of Buyers hereunder, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of
Administrative Agent to do so at a later date.  Seller, Buyers and
Administrative Agent  each agree that a failure or delay by Administrative Agent
to exercise the rights of Buyers hereunder shall not limit or waive
Administrative Agent’s rights under this Agreement or otherwise existing by law
or in any way create additional rights for Seller.

(c)In the event that a Margin Deficit exists, Administrative Agent may retain
any funds received by it to which Seller would otherwise be entitled hereunder,
which funds (i) may be held by Administrative Agent against the related Margin
Deficit or (ii) may be applied by Administrative Agent against the Purchase
Price.  Notwithstanding the foregoing, Administrative Agent retains the right,
in its sole discretion, to make a Margin Call in accordance with the provisions
of this Section 2.05.

-11-

--------------------------------------------------------------------------------

 

Section 2.06Payment Procedure.  Seller absolutely, unconditionally, and
irrevocably, shall make, or cause to be made, all payments required to be made
by Seller hereunder.  Seller shall deposit or cause to be deposited all amounts
constituting collection, payments and proceeds of the Note (including all fees
and proceeds of sale to a third party) to the Administrative Agent Account.

Section 2.07Application of Payments.

(a)On each Price Differential Payment Date prior to the occurrence of an Event
of Default, all amounts deposited into the Administrative Agent Account from and
after the immediately preceding Price Differential Payment Date (or the Closing
Date in connection with the initial Price Differential Payment Date), or
received by Administrative Agent from the Issuer in Administrative Agent’s
capacity as VFN Noteholder on behalf of Buyers, shall be applied by the
Administrative Agent as follows:

(i)first, to each Buyer, pro rata, the payment of any accrued and unpaid Price
Differential owing;

(ii)second, to each Buyer, pro rata, the payment of Purchase Price outstanding
to satisfy any Margin Deficit owing;

(iii)third, to each Buyer, pro rata, the payment of any unpaid Amortization
Payment Amount;

(iv)fourth, to payment of all other costs and fees payable pursuant to this
Agreement, first to Administrative Agent and then to each Buyer on a pro rata
basis;  

(v)fifth, to each Buyer, pro rata, the payment of the Purchase Price outstanding
as a result of any Additional Note Payment made pursuant to Section 4.4(b) or
Section 4.5(e) of the Indenture; and

(vi)sixth, any remainder to Seller.

(b)Notwithstanding the preceding provisions, if an Event of Default shall have
occurred hereunder, all funds related to the Note shall be applied by the
Administrative Agent as follows:

(i)first, to each Buyer, pro rata, the payment of any accrued and unpaid Price
Differential owing;

(ii)second, to each Buyer, pro rata, the payment of Purchase Price until reduced
to zero;

(iii)third, to payment of all other costs and fees payable pursuant to this
Agreement, first to Administrative Agent and then to each Buyer, on a pro rata
basis;

(iv)fourth, to the payment of any other Obligations; and

(v)fifth, any remainder to Seller.

-12-

--------------------------------------------------------------------------------

 

Section 2.08Use of Purchase Price and Transaction Requests.  The Purchase Price
shall be used by Seller to satisfy its obligations under the Indenture and for
general corporate purposes.

Section 2.09Recourse.  Notwithstanding anything else to the contrary contained
or implied herein or in any other Program Agreement, Administrative Agent and
Buyers shall have full, unlimited recourse against Seller and its assets in
order to satisfy the Obligations.

Section 2.10Requirements of Law.

(a)If any Requirement of Law (other than with respect to any amendment made to a
Buyer’s certificate of trust and trust agreement or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by such Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date:

(i)shall subject such Buyer to any tax of any kind whatsoever with respect to
this Agreement or the Transactions (excluding income taxes, branch profits
taxes, franchise taxes or similar taxes imposed on a Buyer as a result of any
present or former connection between such Buyer and the United States, other
than any such connection arising solely from such Buyer having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement) or change the basis of taxation of payments to such Buyer in
respect thereof;

(ii)shall impose, modify or hold any reserve, special deposit, compulsory loan
or similar requirement against assets held by, deposits or other liabilities in
or for the account of, advances, or other extensions of credit by, or any other
acquisition of funds by, any office of such Buyer which is not otherwise
included in the determination of the Price Differential hereunder; or

(iii)shall impose on such Buyer any other condition;

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems to be material, of entering, continuing or
maintaining this Agreement or any other Program Agreement, the Transactions or
to reduce any amount due or owing hereunder in respect thereof, then, in any
such case, Seller shall promptly pay such Buyer such additional amount or
amounts as calculated by such Buyer in good faith as will compensate such Buyer
for such increased cost or reduced amount receivable.

(b)If a Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to such
Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by such Buyer or any corporation Controlling
such Buyer with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which

-13-

--------------------------------------------------------------------------------

 

such Buyer or such corporation could have achieved but for such adoption, change
or compliance (taking into consideration such Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Buyer to
be material, then from time to time, Seller shall promptly pay to such Buyer
such additional amount or amounts as will compensate such Buyer for such
reduction.

(c)If a Buyer becomes entitled to claim any additional amounts pursuant to this
Section 2.10, it shall promptly notify Seller of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this Section 2.10 submitted by such Buyer to Seller shall be
conclusive in the absence of manifest error.

Section 2.11Taxes.

(a)Any and all payments by or on behalf of Seller under or in respect of this
Agreement or any other Program Agreements to which Seller is a party shall be
made free and clear of, and without deduction or withholding for or on account
of, any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”), unless required by law.  If Seller shall be
required under any applicable Requirement of Law to deduct or withhold any Taxes
from or in respect of any sum payable under or in respect of this Agreement or
any of the other Program Agreements to Administrative Agent and Buyers
(including for purposes of Section 2.10 and this Section 2.11, any assignee,
successor or participant), (i) Seller shall make all such deductions and
withholdings in respect of Taxes, (ii) Seller shall pay the full amount deducted
or withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any applicable Requirement of Law, and
(iii) the sum payable by Seller shall be increased as may be necessary so that
after Seller has made all required deductions and withholdings (including
deductions and withholdings applicable to additional amounts payable under this
Section 2.11) Administrative Agent and Buyers receive an amount equal to the sum
they would have received had no such deductions or withholdings been made in
respect of Non-Excluded Taxes.  For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of Administrative Agent
and Buyers, Taxes that are (i) imposed on its overall net income (and franchise
taxes imposed in lieu thereof) by the jurisdiction under the laws of which
Administrative Agent or Buyers are organized or of their Applicable Lending
Office, or any political subdivision thereof, unless such Taxes are imposed as a
result of Administrative Agent or Buyers having executed, delivered or performed
its obligations or received payments under, or enforced, this Agreement or any
of the other Program Agreements (in which case such Taxes will be treated as
Non-Excluded Taxes) and (ii) imposed pursuant to FATCA.

(b)In addition, Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Program Agreement or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Program Agreement (collectively, “Other Taxes”).

-14-

--------------------------------------------------------------------------------

 

(c)Seller hereby agrees to indemnify Administrative Agent and Buyers for, and to
hold each of them harmless against, the full amount of Non-Excluded Taxes and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable by Seller under this Section 2.11 imposed on or
paid by Administrative Agent or Buyers and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto.  The indemnity by Seller provided for in this Section 2.11 shall apply
and be made whether or not the Non-Excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally
asserted.  Amounts payable by Seller under the indemnity set forth in this
Section 2.11(c) shall be paid within ten (10) days from the date on which
Administrative Agent makes written demand therefor.

(d)Without prejudice to the survival of any other agreement of Seller hereunder,
the agreements and obligations of Seller contained in this Section 2.11 shall
survive the termination of this Agreement and the other Program
Agreements.  Nothing contained in Section 2.10 or this Section 2.11 shall
require Administrative Agent or any Buyer to make available any of their tax
returns or any other information that they deem to be confidential or
proprietary.

(e)Administrative Agent and Buyers will timely furnish Seller, or any agent of
Seller, any tax forms or certifications (such as an applicable IRS Form W-8, IRS
Form W-9 or any successors to such IRS forms) that it is legally entitled to
provide and that Seller or its agents may reasonably request (A) to permit
Seller or its agents to make payments to it without, or at a reduced rate of,
deduction or withholding, (B) to enable Seller or its agents to qualify for a
reduced rate of withholding or deduction in any jurisdiction from or through
which Seller or its agents receive payments and (C) to enable Seller or its
agents to satisfy reporting and other obligations under the Code and Treasury
Regulations and under any other applicable laws, and shall update or replace
such tax forms or certifications as appropriate or in accordance with their
terms or subsequent amendments, and acknowledges that the failure to provide,
update or replace any such tax forms or certifications may result in the
imposition of withholding or back-up withholding upon payments to Administrative
Agent and Buyers.

Section 2.12Indemnity.  Without limiting, and in addition to, the provisions of
Section 10.02, Seller agrees to indemnify the Administrative Agent and each
Buyer and to hold each of them harmless from any loss or expense that
Administrative Agent or Buyers may sustain or incur as a consequence of (i) a
default by Seller in payment when due of the Repurchase Price or Price
Differential or (ii) a default by Seller in making any prepayment of Repurchase
Price after Seller has given a notice thereof in accordance with Section 2.03.

Section 2.13Additional Balance and Additional Funding.  In the event that Seller
wishes an increase in the VFN Principal Balance, Seller shall deliver to
Administrative Agent and Buyers a copy of the VFN Note Balance Adjustment
Request that is delivered under the Indenture.  If all the Funding Conditions
required pursuant to Section 5.02 hereof and in the Indenture have been
satisfied, or if such request is made on or after the Amortization Date, with
the consent of the Administrative Agent, in its sole discretion (provided that
the consent of the Administrative Agent shall not be required in the event that
the aggregate outstanding Purchase Price, after giving effect to the requested
increase, does not exceed the Aggregate Committed Amount and if such request
occurs prior to the Amortization Date), then such increase in the

-15-

--------------------------------------------------------------------------------

 

VFN Principal Balance (such increase, an “Additional Balance”), (i) the
outstanding VFN Principal Balance set forth in the Asset Schedule hereof shall
be automatically updated and (ii) if requested by Seller, each Buyer shall
thereupon deliver to Administrative Agent in cash its Pro Rata Share of the
amount equal to the product of such Additional Balance and the Purchase Price
Percentage (the “Additional Funding”).

Section 2.14Commitment Fee.  Seller shall pay the Commitment Fee, if any, as
specified in the Pricing Side Letter.  Such payment shall be made in Dollars in
immediately available funds, without deduction, set off or counterclaim, to
Administrative Agent at such account designated in writing by Administrative
Agent.

Section 2.15Termination.

(a)Notwithstanding anything to the contrary set forth herein, if a Seller
Termination Option occurs, Seller may, upon five (5) Business Days’ prior
written notice to Administrative Agent and each Buyer of such event, upon
payment of the applicable Repurchase Price and satisfaction of the other
termination conditions set forth in the Indenture, terminate this Agreement and
the Termination Date shall be deemed to have occurred (upon the expiration of
such five (5) Business Day period).

(b)In the event that a Seller Termination Option as described in clause (a) of
the definition thereof has occurred and Seller has notified Administrative Agent
and each Buyer in writing of its option to terminate this Agreement, the
affected Buyer shall have the right to withdraw its request for payment within
three (3) Business Days of Seller’s notice of its exercise of Seller Termination
Option and Seller shall no longer have the right to terminate this Agreement.

(c)For the avoidance of doubt, Seller shall remain responsible for all costs
actually incurred by Administrative Agent or Buyers pursuant to Sections 2.10
and 2.11.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Administrative Agent and Buyers as of the
Closing Date and as of each Purchase Date for any Transaction that:

Section 3.01Seller Existence.  Seller has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware.

Section 3.02Licenses.  Seller is duly licensed or is otherwise qualified in each
jurisdiction in which it transacts business for the business which it conducts
and is not in default of any applicable federal, state or local laws, rules and
regulations unless, in either instance, the failure to take such action is not
reasonably likely (either individually or in the aggregate) to cause a Material
Adverse Effect and is not in default of such state’s applicable laws, rules and
regulations.  Seller has the requisite power and authority and legal right to
own, sell and grant a lien on all of its right, title and interest in and to the
Note.  Seller has the requisite power and authority and legal right to execute
and deliver, engage in the transactions contemplated by, and perform and observe
the terms and conditions of, this Agreement, each other Program Agreement and
any Transaction Notice.

-16-

--------------------------------------------------------------------------------

 

Section 3.03Power.  Seller has all requisite corporate or other power, and has
all governmental licenses, authorizations, consents and approvals necessary to
own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 3.04Due Authorization.  Seller has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Program Agreements, as applicable.  This Agreement, any
Transaction Notice and the Program Agreements have been (or, in the case of
Program Agreements and any Transaction Notice not yet executed, will be) duly
authorized, executed and delivered by Seller, all requisite or other corporate
action having been taken, and each is valid, binding and enforceable against
Seller in accordance with its terms except as such enforcement may be affected
by bankruptcy, by other insolvency laws, or by general principles of equity.

Section 3.05Financial Statements.  (A) Seller has heretofore furnished to
Administrative Agent and each Buyer a copy of (a) its balance sheet for the
fiscal year of Seller ended December 31, 2017 and the related statements of
income for Seller for such fiscal year, with the opinion thereon of Deloitte &
Touche LLP and (b) its balance sheet for the quarterly fiscal period of Seller
ended December 31, 2017 and the related statements of income for Seller for such
quarterly fiscal period.  All such financial statements are accurate, complete
and correct and fairly present, in all material respects, the financial
condition of Seller (subject to normal year-end adjustments) and the results of
its operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis, and to the best of Seller’s knowledge,
do not omit any material fact as of the date(s) thereof.  Since December 31,
2017, there has been no material adverse change in the consolidated business,
operations or financial condition of Seller from that set forth in said
financial statements nor is Seller aware of any state of facts which (with
notice or the lapse of time) would or could result in any such material adverse
change.  Seller has no liabilities, direct or indirect, fixed or contingent,
matured or unmatured, known or unknown, or liabilities for taxes, long-term
leases or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, and at the present time
there are no material unrealized or anticipated losses from any loans, advances
or other commitments of Seller except as heretofore disclosed to Administrative
Agent and each Buyer in writing.

(B)Seller has heretofore caused VFN Guarantor to furnish to Administrative Agent
and each Buyer a copy of (a) its balance sheet for the fiscal year of VFN
Guarantor ended December 31, 2017 and the related statements of income for VFN
Guarantor for such fiscal year, with the opinion thereon of Deloitte & Touche
LLP and (b) its balance sheet for the quarterly fiscal period of VFN Guarantor
ended December 31, 2017 and the related statements of income for VFN Guarantor
for such quarterly fiscal period.  All such financial statements are accurate,
complete and correct and fairly present, in all material respects, the financial
condition of VFN Guarantor (subject to normal year-end adjustments) and the
results of its operations as at such dates and for such fiscal periods, all in
accordance with GAAP applied on a consistent basis, and to the best of Seller’s
knowledge, do not omit any material fact as of the date(s) thereof.  Since
December 31, 2017, there has been no material adverse change in the consolidated
business, operations or financial condition of VFN Guarantor from that set forth
in

-17-

--------------------------------------------------------------------------------

 

said financial statements nor is Seller aware of any state of facts which (with
notice or the lapse of time) would or could result in any such material adverse
change.  VFN Guarantor has no liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of VFN Guarantor except as heretofore
disclosed to Administrative Agent and each Buyer in writing.

Section 3.06No Event of Default.  There exists no Event of Default under
Section 7.01 hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 7.03 hereof, under any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money or to the repurchase of mortgage loans or securities.

Section 3.07Solvency.  Seller is solvent and will not be rendered insolvent by
any Transaction and, after giving effect to such Transaction, will not be left
with an unreasonably small amount of capital with which to engage in its
business.  Seller does not intend to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets.  Seller is not selling and/or pledging any Repurchase Assets with any
intent to hinder, delay or defraud any of its creditors.

Section 3.08No Conflicts.  The execution, delivery and performance by of Seller
of this Agreement, any Transaction Notice hereunder and the Program Agreements
do not conflict with any term or provision of the organizational documents of
Seller or any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to Seller of any court, regulatory body, administrative agency or
governmental body having jurisdiction over Seller, which conflict would have a
Material Adverse Effect and will not result in any violation of any such
mortgage, instrument, agreement or obligation to which Seller is a party.

Section 3.09True and Complete Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller or any Affiliate
thereof or any of their officers furnished or to be furnished to Administrative
Agent and Buyers in connection with the initial or any ongoing due diligence of
Seller or any Affiliate or officer thereof, negotiation, preparation, or
delivery of the Program Agreements, taken as a whole, are true and complete in
all material respects and do not omit to disclose any material facts necessary
to make the statements herein or therein, in light of the circumstances in which
they are made, not misleading.  All financial statements have been prepared in
accordance with GAAP.

Section 3.10Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller of this Agreement, any Transaction Notice and the Program
Agreements.

-18-

--------------------------------------------------------------------------------

 

Section 3.11Litigation.  There is no action, proceeding or investigation pending
with respect to which Seller has received service of process or, to the best of
Seller’s knowledge threatened against it before any court, administrative agency
or other tribunal (A) asserting the invalidity of this Agreement, any
Transaction, Transaction Notice or any Program Agreement, (B) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement, any
Transaction Notice or any Program Agreement, (C) makes a claim individually or
in the aggregate in an amount greater than $10,000,000, (D) which requires
filing with the SEC in accordance with the 1934 Act or any rules thereunder, (E)
which has resulted in the voluntary or involuntary suspension of a license, a
cease and desist order, or such other action as could adversely impact Seller’s
business, or (F) which might materially and adversely affect the validity of the
Purchased Assets or the performance by it of its obligations under, or the
validity or enforceability of, this Agreement, any Transaction Notice or any
Program Agreement.

Section 3.12Material Adverse Change.  There has been no material adverse change
in the business, operations, financial condition, properties or prospects of
Seller or its Affiliates since the date set forth in the most recent financial
statements supplied to Administrative Agent and Byers that is reasonably likely
to have a Material Adverse Effect on Seller.

Section 3.13Ownership.

(a)Seller has good title to all of the Repurchase Assets, free and clear of all
mortgages, security interests, restrictions, Liens and encumbrances of any kind
other than the Liens created hereby or contemplated herein.

(b)Each item of the Repurchase Assets was acquired by Seller in the ordinary
course of its business, in good faith, for value and without notice of any
defense against or claim to it on the part of any Person.

(c)There are no agreements or understandings between Seller and any other party
which would modify, release, terminate or delay the attachment of the security
interests granted to Administrative Agent under this Agreement.

(d)The provisions of this Agreement are effective to create in favor of
Administrative Agent a valid security interest in all right, title and interest
of Seller in, to and under the Repurchase Assets.

(e)Upon the filing of financing statements on Form UCC-1 naming Administrative
Agent as “Secured Party” and Seller as “Debtor”, and describing the Repurchase
Assets, in the recording offices of the Secretary of State of Delaware the
security interests granted hereunder in the Repurchase Assets will constitute
fully perfected first priority security interests under the Uniform Commercial
Code in all right, title and interest of Seller in, to and under such Repurchase
Assets to the extent that such security interests can be perfected by filing
under the Uniform Commercial Code.

Section 3.14The Note.  Seller has (i) delivered the Note to Administrative
Agent, (ii) duly endorsed the Note to Administrative Agent or Administrative
Agent’s designee, (iii) notified the Indenture Trustee of such transfer and
(iv) completed all documents required to effect such transfer in the Note
Register, including receipt by the Note Registrar of the Rule

-19-

--------------------------------------------------------------------------------

 

144A Note Transfer Certificate and such other information and documents that may
be required pursuant to the terms of the Indenture.  In addition, Administrative
Agent has received all other Program Agreements (including all exhibits and
schedules referred to therein or delivered pursuant thereto), all amendments
thereto, waivers relating thereto and other side letters or agreements affecting
the terms thereof and all agreements and other material documents relating
thereto, and Seller hereby certifies that the copies delivered to Administrative
Agent by Seller are true and complete.  None of such documents has been amended,
supplemented or otherwise modified (including waivers) since the respective
dates thereof, except by amendments, copies of which have been delivered to
Administrative Agent.  Each such document to which Seller is a party has been
duly executed and delivered by Seller and is in full force and effect, and no
default or material breach has occurred and is continuing thereunder.

Section 3.15Taxes.  Seller and its Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
Seller and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of Seller, adequate.

Section 3.16Investment Company.  Neither Seller nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act.

Section 3.17Chief Executive Office; Jurisdiction of Organization.  On the
Closing Date, Seller’s chief executive office, is, and has been, located at the
address specified in Section 10.05 for notices.  On the Effective Date, Seller’s
jurisdiction of organization is the State of Delaware.  Seller shall provide
Administrative Agent with thirty (30) days advance notice of any change in
Seller’s principal office or place of business or jurisdiction.  Seller has no
trade name.  During the preceding five (5) years, Seller has not been known by
or done business under any other name, corporate or fictitious, and has not
filed or had filed against it any bankruptcy receivership or similar petitions
nor has it made any assignments for the benefit of creditors.

Section 3.18Location of Books and Records.  The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Repurchase Assets is its chief executive office.

Section 3.19ERISA.  Each Plan to which Seller or its Subsidiaries make direct
contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

Section 3.20Financing of Note and Additional Balances.  Each Transaction will be
used to purchase the Note and funding of the Additional Balances as provided
herein, which Note will be conveyed and/or sold by Seller to Buyers.

-20-

--------------------------------------------------------------------------------

 

Section 3.21Agreements.  Neither Seller nor any Subsidiary of Seller is a party
to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 3.05 hereof.  Neither Seller nor any Subsidiary of Seller is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Seller as a whole.  No holder of any
indebtedness of Seller or of any of its Subsidiaries has given notice of any
asserted default thereunder.

Section 3.22Other Indebtedness.  All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Seller existing on the Closing Date is listed on
Exhibit B hereto (the “Existing Indebtedness”).

Section 3.23No Reliance.  Seller has made its own independent decisions to enter
into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including legal counsel and accountants) as it
has deemed necessary.  Seller is not relying upon any advice from Administrative
Agent or Buyers as to any aspect of the Transactions, including the legal,
accounting or tax treatment of such Transactions.

Section 3.24Plan Assets.  Seller is not an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Purchased Assets are not “plan assets” within the meaning of 29
CFR § 2510.3 101 as amended by Section 3(42) of ERISA, in Seller’s hands, and
transactions by or with Seller are not subject to any state or local statute
regulating investments or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

Section 3.25No Prohibited Persons.  Neither Seller nor any of its Affiliates,
officers, directors, partners or members, (i) is an entity or person (or to the
Seller’s knowledge, owned or controlled by an entity or person) that (A) is
currently the subject of any Sanctions or (B) resides, is organized or
chartered, or has a place of business in a country or territory that is
currently the subject of Sanctions or (ii) is engaging or will engage in any
dealings or transactions prohibited by Sanctions or will directly or indirectly
use the proceeds of any transactions contemplated hereunder, or lend, contribute
or otherwise make available such proceeds to or for the benefit of any person or
entity, for the purpose of financing or supporting, directly or indirectly, the
activities of any person or entity that is currently the subject of Sanctions.

Section 3.26Compliance with 1933 Act.  Neither Seller nor anyone acting on its
behalf has offered, transferred, pledged, sold or otherwise disposed of the
Note, any interest in the Note or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the Note,
any interest in the Note or any other similar security from, or otherwise
approached or negotiated with respect to the Note, any interest in the Note or
any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action which would constitute a distribution of the Note under the
1933 Act or which would render the disposition of the Note a violation of
Section 5 of the 1933 Act or require registration pursuant thereto.

-21-

--------------------------------------------------------------------------------

 

Section 3.27Anti-Money Laundering Laws.  The operations of each Seller and each
of their subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements, including
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where such Seller or
any of their subsidiaries conduct business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
Seller or any of their subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of any Seller, threatened.

ARTICLE IV

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

Section 4.01Ownership.  Upon payment of the Purchase Price and delivery of the
Note to Administrative Agent on behalf of the Buyers, Buyers shall become the
sole owner of the Purchased Assets, free and clear of all liens and
encumbrances.

Section 4.02Security Interest.

(a)Although the parties intend (other than for U.S. federal tax purposes) that
all Transactions hereunder be sales and purchases and not loans, in the event
any such Transactions are deemed to be loans, and in any event, Seller hereby
pledges to Administrative Agent, for the benefit of Buyers, as security for the
performance by Seller of its Obligations and hereby grants, assigns and pledges
to Administrative Agent a fully perfected first priority security interest in
all of Seller’s right, title and interest in, to and under each of the following
items of property, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located, is hereinafter referred to as the
“Primary Repurchase Assets”:

(i)the Note identified on the Asset Schedule;

(ii)all rights to reimbursement or payment of the Note and/or amounts due in
respect thereof under the Note identified on the Asset Schedule;

(iii)all records, instruments or other documentation evidencing any of the
foregoing;

(iv)all “general intangibles”, “accounts”, “chattel paper”, “securities
accounts”, “investment property”, “deposit accounts” and “money” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing (including all of Seller’s rights, title and interest in and under the
Base Indenture and the Series 2017-VF1 Indenture Supplement); and

(v)any and all replacements, substitutions, distributions on or proceeds of any
and all of the foregoing.

-22-

--------------------------------------------------------------------------------

 

(b)Seller hereby assigns, pledges, conveys and grants a security interest in all
of its right, title and interest in, to and under the Repurchase Assets to
Administrative Agent, for the benefit of Buyers, to secure the
Obligations.  Seller agrees to mark its computer records, tapes and other
electronic medium to evidence the interests granted to Administrative Agent
hereunder.

(c)Subject to the priority interest of the Indenture Trustee, Administrative
Agent, Buyers and Seller hereby agree that in order to further secure Seller’s
Obligations hereunder, Seller hereby grants to Administrative Agent, for the
benefit of Buyers, a security interest (subject and subordinated to Fannie Mae’s
rights under the Acknowledgment Agreement and the Fannie Mae Requirements) in
(i) as of the Closing Date, Seller’s rights (but not its obligations) under the
Program Agreements including any rights to receive payments thereunder or any
rights to collateral thereunder whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Repurchase Rights”) and
(ii) all collateral however defined or described under the Program Agreements to
the extent not otherwise included under the definitions of Primary Repurchase
Assets or Repurchase Rights (such collateral, “Additional Repurchase Assets,”
and collectively with the Primary Repurchase Assets and the Repurchase Rights,
the “Repurchase Assets”).

(d)[Reserved.]

(e)The foregoing provisions of this Section 4.02 are intended to constitute a
security agreement or other arrangement or other credit enhancement related to
this Agreement and the Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

Section 4.03Further Documentation.  At any time and from time to time, upon the
written request of Administrative Agent, and at the sole expense of Seller,
Seller will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as Administrative Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any applicable
jurisdiction with respect to the Liens created hereby.  Seller also hereby
authorizes Administrative Agent to file any such financing or continuation
statement to the extent permitted by applicable law.

Section 4.04Changes in Locations, Name, etc.  Seller shall not (a) change the
location of its chief executive office/chief place of business from that
specified in Section 3.17 or (b) change its name or identity, unless it shall
have given Administrative Agent at least thirty (30) days’ prior written notice
thereof and shall have delivered to Administrative Agent all Uniform Commercial
Code financing statements and amendments thereto as Administrative Agent shall
request and taken all other actions deemed necessary by Administrative Agent to
continue its perfected status in the Repurchase Assets with the same or better
priority.

-23-

--------------------------------------------------------------------------------

 

Section 4.05Performance by Buyer of Seller’s Obligations.  If Seller fails to
perform or comply with any of its agreements contained in the Program Agreements
and Administrative Agent may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable (under the
circumstances) out-of-pocket expenses of Administrative Agent actually incurred
in connection with such performance or compliance, together with interest
thereon at a rate per annum equal to the Pricing Rate shall be payable by Seller
to Administrative Agent on demand and shall constitute Obligations.  Such
interest shall be computed on the basis of the actual number of days in each
Price Differential Period and a 360-day year.

Section 4.06Proceeds.  If an Event of Default shall occur and be continuing,
(a) all proceeds of Repurchase Assets received by Seller consisting of cash,
checks and other liquid assets readily convertible to cash items shall be held
by Seller in trust for Administrative Agent segregated from other funds of
Seller, and shall forthwith upon receipt by Seller be turned over to
Administrative Agent in the exact form received by Seller (duly endorsed by
Seller to Administrative Agent, if required) and (b) any and all such proceeds
received by Administrative Agent (whether from Seller or otherwise) may, in the
sole discretion of Administrative Agent, be held by Administrative Agent as
collateral security for, and/or then or at any time thereafter may be applied by
Administrative Agent against, the Obligations (whether matured or unmatured),
such application to be in such order as Administrative Agent shall elect.  Any
balance of such proceeds remaining after the Obligations shall have been paid in
full and this Agreement shall have been terminated shall be paid over to Seller
or to whomsoever may be lawfully entitled to receive the same.

Section 4.07Remedies.  If an Event of Default shall occur and be continuing,
Administrative Agent may exercise (and at the direction of the Required Buyers
shall exercise), in addition to all other rights and remedies granted to it in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Uniform Commercial Code (including Administrative Agent’s rights to a strict
foreclosure under Section 9-620 of the Uniform Commercial Code).  Without
limiting the generality of the foregoing, Administrative Agent may seek (and at
the direction of the Required Buyers shall seek) the appointment of a receiver,
liquidator, conservator, trustee, or similar official in respect of Seller or
any of Seller’s property.  Without limiting the generality of the foregoing,
Administrative Agent may terminate (and at the direction of the Required Buyers
shall terminate) the Participation Interest in accordance with the Participation
Agreement.  Administrative Agent without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required under this Agreement or by law referred to below) to or upon Seller or
any other Person (each and all of which demands, presentments, protests,
advertisements and notices are hereby waived), may (and at the direction of the
Required Buyers shall) in such circumstances forthwith collect, receive,
appropriate and realize upon the Repurchase Assets, or any part thereof, and/or
may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Repurchase Assets or any part thereof (or
contract to do any of the foregoing), in one or more parcels or as an entirety
at public or private sale or sales, at any exchange, broker’s board or office of
Administrative Agent or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Administrative Agent
shall have the right upon any such

-24-

--------------------------------------------------------------------------------

 

public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Repurchase Assets so
sold, free of any right or equity of redemption in Seller, which right or equity
is hereby waived or released.  Seller further agrees, at Administrative Agent’s
request, to assemble the Repurchase Assets and make them available to
Administrative Agent at places which Administrative Agent shall reasonably
select, whether at Seller’s premises or elsewhere.  Administrative Agent shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable (under the circumstances)
out-of-pocket costs and expenses of every kind actually incurred therein or
incidental to the care or safekeeping of any of the Repurchase Assets or in any
way relating to the Repurchase Assets or the rights of Administrative Agent
hereunder, including reasonable attorneys’ fees and disbursements of
Administrative Agent or Buyers, to the payment in whole or in part of the
Obligations, in such order as Administrative Agent may elect (or shall elect at
the direction of the Required Buyers), and only after such application and after
the payment by Administrative Agent of any other amount required or permitted by
any provision of law, including Section 9-615 of the Uniform Commercial Code,
need Administrative Agent account for the surplus, if any, to Seller.  To the
extent permitted by applicable law, Seller waives all claims, damages and
demands it may acquire against Administrative Agent arising out of the exercise
by Administrative Agent of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
Administrative Agent.  If any notice of a proposed sale or other disposition of
Repurchase Assets shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.  Seller shall remain liable for any deficiency (plus accrued
interest thereon as contemplated herein) if the proceeds of any sale or other
disposition of the Repurchase Assets are insufficient to pay the Obligations and
the fees and disbursements in amounts reasonable under the circumstances, of any
attorneys employed by Administrative Agent to collect such deficiency.
Notwithstanding anything to the contrary herein or in any of the other Program
Agreements, the remedies set forth in this Section 4.07 concerning any actions
with respect to the MSRs arising under or related to any Servicing Contract
shall be subject to the Acknowledgment Agreement entered into with Fannie Mae.

Section 4.08Limitation on Duties Regarding Preservation of Repurchase
Assets.  Administrative Agent’s duty with respect to the custody, safekeeping
and physical preservation of the Repurchase Assets in its possession, under
Section 9-207 of the Uniform Commercial Code or otherwise, shall be to deal with
it in the same manner as Administrative Agent deals with similar property for
its own account.  Neither Administrative Agent nor any of its directors,
officers or employees shall be liable for failure to demand, collect or realize
upon all or any part of the Repurchase Assets or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Repurchase
Assets upon the request of Seller or otherwise.

Section 4.09Powers Coupled with an Interest.  All authorizations and agencies
herein contained with respect to the Repurchase Assets are irrevocable and
powers coupled with an interest.

-25-

--------------------------------------------------------------------------------

 

Section 4.10Release of Security Interest.  Upon the latest to occur of (a) the
repayment to Administrative Agent  and Buyers of all Obligations hereunder, and
(b) the occurrence of the Termination Date, Administrative Agent shall release
its security interest in any remaining Repurchase Assets hereunder and shall
promptly execute and deliver to Seller such documents or instruments as Seller
shall reasonably request to evidence such release.

Section 4.11Reinstatement.  All security interests created by this Article IV
shall continue to be effective, or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any Obligation of Seller is rescinded
or must otherwise be restored or returned by Administrative Agent or Buyers upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of Seller
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Seller or any substantial
part of its property, or otherwise, all as if such release had not been made.

Section 4.12Subordination.  Seller shall not seek in any Insolvency Event of the
Issuer to be treated as part of the same class of creditors as Administrative
Agent  and Buyers and shall not oppose any pleading or motion by Administrative
Agent and Buyers advocating that Administrative Agent and Buyers and Seller
should be treated as separate classes of creditors.  Seller acknowledges and
agrees that its rights with respect to the Repurchase Assets are and shall
continue to be at all times while the obligations are outstanding junior and
subordinate to the rights of Administrative Agent and Buyers under this
Agreement.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01Initial Transaction.  The obligation of Administrative Agent and
Buyers to enter into Transactions with Seller hereunder is subject to the
satisfaction, immediately prior to or concurrently with the entering into such
Transaction, of the condition precedent that Administrative Agent and Buyers
shall have received all of the following items, each of which shall be
satisfactory to Administrative Agent and its counsel in form and substance:

(a)Program Agreements and Note.  The Program Agreements and Note, in all
instances duly executed and delivered by the parties thereto and being in full
force and effect, free of any modification, breach or waiver.

(b)Security Interest.  Evidence that all other actions necessary or, in the
opinion of Administrative Agent, desirable to perfect and protect Administrative
Agent’s interest in the Repurchase Assets have been taken, including duly
authorized and filed Uniform Commercial Code financing statements on Form UCC-1.

(c)Organizational Documents.  A certificate of the corporate secretary of Seller
in form and substance acceptable to Administrative Agent, attaching certified
copies of Seller’s certificate of formation, operating agreement and corporate
resolutions approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

-26-

--------------------------------------------------------------------------------

 

(d)Good Standing Certificate.  A certified copy of a good standing certificate
from the jurisdiction of organization of Seller, dated as of no earlier than the
date ten (10) Business Days prior to the Closing Date.

(e)Incumbency Certificate.  An incumbency certificate of the corporate secretary
of each of Seller, certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Program Agreements.

(f)Fees.  Administrative Agent and Buyers shall have received payment in full of
all fees and Expenses (including the Commitment Fee, if any) which are payable
hereunder to Administrative Agent and Buyers on or before such date.

Section 5.02All Transactions.  The obligation of Administrative Agent  and
Buyers to enter into each Transaction pursuant to this Agreement is subject to
the following conditions precedent:

(a)Transaction Notice and Asset Schedule.  In accordance with Section 2.02
hereof, Administrative Agent shall have received from Seller a Transaction
Notice with an updated Asset Schedule which includes the Note and any Additional
Balance, if applicable, related to a proposed Transaction hereunder on such
Business Day.  Buyers shall have received a copy of the Note and any Additional
Balance, if applicable.

(b)No Margin Deficit.  After giving effect to each new Transaction, the
aggregate outstanding amount of the Purchase Price shall not exceed the Asset
Value of the Note then in effect.

(c)No Default.  No Default or Event of Default shall have occurred and be
continuing.

(d)Requirements of Law.  Administrative Agent and Buyers shall not have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent and Buyers has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
Buyers to enter into Transactions with a Pricing Rate based on Base Rate.

(e)Representations and Warranties.  Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(f)Note.  Administrative Agent shall have received the Note and evidence of the
Additional Balances relating to any Purchased Assets, which is in form and
substance satisfactory to Administrative Agent in its sole discretion.

-27-

--------------------------------------------------------------------------------

 

(g)Material Adverse Change.  None of the following shall have occurred and/or be
continuing:

(A)a Buyer’s corporate bond rating as calculated by S&P or Moody’s has been
lowered or downgraded to a rating below investment grade by S&P or Moody’s;

(B)an event or events shall have occurred in the good faith determination of
Administrative Agent resulting in the effective absence of a “lending market”
for financing debt obligations secured by mortgage loans or servicing
receivables or securities backed by mortgage loans or servicing receivables or
an event or events shall have occurred resulting in Buyers not being able to
finance the Note through the “lending market” with traditional counterparties at
rates which would have been reasonable prior to the occurrence of such event or
events; or

(C)there shall have occurred a material adverse change in the financial
condition of a Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of such Buyer to fund its obligations under
this Agreement.

(h)Maintenance of Profitability. VFN Guarantor shall maintain profitability of
at least $1.00 in Net Income for at least one (1) of the two (2) prior Test
Periods.

(i)Fees.  Administrative Agent and Buyers shall have received payment in full of
all fees and Expenses (including the Commitment Fee, if any) which are payable
hereunder to Administrative Agent and Buyers on or before such date.

(j)Threshold Event.  No Threshold Event shall occur after giving effect to such
Transaction.

Section 5.03Closing Subject to Conditions Precedent.  The obligation of Buyers
to purchase the Note is subject to the satisfaction on or prior to the Closing
Date of the following conditions (any or all of which may be waived by
Administrative Agent and Buyers):

(a)Performance by the Issuer and PMC.  All the terms, covenants, agreements and
conditions of the Transaction Documents to be complied with, satisfied, observed
and performed by Issuer and PMC on or before the Closing Date shall have been
complied with, satisfied, observed and performed in all material respects.

(b)Representations and Warranties.  Each of the representations and warranties
of Issuer and PMC made in the Transaction Documents shall be true and correct in
all material respects as of the Closing Date (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof and except
to the extent they expressly relate to an earlier or later time).

-28-

--------------------------------------------------------------------------------

 

(c)Officer’s Certificate.  Administrative Agent and Buyers shall have received
in form and substance reasonably satisfactory to Administrative Agent and Buyers
an officer’s certificate from PMC and a certificate of an Authorized Officer of
Issuer, dated the Closing Date, each certifying to the satisfaction of the
conditions set forth in the preceding paragraphs (a) and (b), in each case
together with incumbency, by-laws, resolutions and good standing.

(d)Opinions of Counsel to Issuer and PMC.  Counsel to Issuer and PMC shall have
delivered to Administrative Agent and Buyers favorable opinions, dated the
Closing Date and satisfactory in form and substance to Administrative Agent and
Buyers and their respective counsel, relating to corporate matters,
enforceability, securities contract, non-consolidation and perfection and an
opinion as to which state’s law applies to security interest and perfection
matters.  In addition to the foregoing, PMC, as servicer, shall have caused its
counsel to deliver to Administrative Agent and Buyers an opinion as to certain
tax matters dated as of the Closing Date, satisfactory in form and substance to
Administrative Agent and Buyers and their respective counsel.

(e)Officer’s Certificate of Indenture Trustee.  Administrative Agent and Buyers
shall have received in form and substance reasonably satisfactory to
Administrative Agent and Buyers an Officer’s Certificate from Indenture Trustee,
dated the Closing Date, with respect to the Base Indenture, together with
incumbency and good standing.

(f)Opinions of Counsel to the Indenture Trustee.  Counsel to Indenture Trustee
shall have delivered to Administrative Agent and Buyers a favorable opinion
dated the Closing Date and reasonably satisfactory in form and substance to
Administrative Agent and Buyers and their respective counsel related to the
enforceability of the Base Indenture.

(g)Opinions of Counsel to the Owner Trustee.  Delaware counsel to the Owner
Trustee of Issuer shall have delivered to Administrative Agent and Buyers
favorable opinions regarding the formation, existence and standing of Issuer and
of Issuer’s execution, authorization and delivery of each of the Transaction
Documents to which it is a party and such other matters as Administrative Agent
or Buyers may reasonably request, dated the Closing Date and reasonably
satisfactory in form and substance to Administrative Agent and Buyers and their
respective counsel.

(h)Filings and Recordations.  Administrative Agent and Buyers shall have
received evidence reasonably satisfactory to Administrative Agent and Buyers of
(i) the completion of all recordings, registrations and filings as may be
necessary or, in the reasonable opinion of Administrative Agent or Buyers,
desirable to perfect or evidence: (A) the assignment by PMC, as Seller, to
Issuer of the ownership interest in the Collateral conveyed pursuant to the PC
Repurchase Agreement and the proceeds thereof and (ii) the completion of all
recordings, registrations, and filings as may be necessary or, in the reasonable
opinion of Administrative Agent or Buyers, desirable to perfect or evidence the
grant of a first priority perfected security interest in Issuer’s ownership
interest in the Collateral in favor of Indenture Trustee, subject to no Liens
prior to the Lien created by the Base Indenture.

-29-

--------------------------------------------------------------------------------

 

(i)Documents.  Administrative Agent shall have received the Note and
Administrative Agent and Buyers shall have received a duly executed counterpart
of each of the other Transaction Documents, in form acceptable to Administrative
Agent and Buyers and Administrative Agent and each and every document or
certification delivered by any party in connection with any such Transaction
Documents or the Note, and each such document shall be in full force and effect.

(j)Actions or Proceedings.  No action, suit, proceeding or investigation by or
before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, any of the transactions
contemplated by the Transaction Documents, the Note and the documents related
thereto in any material respect.

(k)Approvals and Consents.  All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the
Transaction Documents, the Note and the documents related thereto shall have
been obtained or made.

(l)Fees, Costs and Expenses.  The fees, costs and expenses payable by Issuer and
PMC on or prior to the Closing Date pursuant to this Agreement or any other
Transaction Document shall have been paid in full.

(m)Other Documents.  PMC shall have furnished to Administrative Agent and
Indenture Trustee such other opinions, information, certificates and documents
as  Administrative Agent and Indenture Trustee may reasonably request.

(n)MSR Valuation Agent.  PMC shall have engaged the MSR Valuation Agent pursuant
to an agreement reasonably satisfactory to Administrative Agent.

(o)Proceedings in Contemplation of Sale of the Note.  All actions and
proceedings undertaken by Issuer and PMC in connection with the issuance and
sale of the Note as herein contemplated shall be satisfactory in all respects to
Administrative Agent and its counsel.

(p)Advance Rate Reduction Event, Servicer Termination Events, Events of Default
and Funding Interruption Events.  No Advance Rate Reduction Event, Servicer
Termination Event, Event of Default or Funding Interruption Event shall then be
occurring.

(q)Satisfaction of Conditions.  Each of the Funding Conditions shall have been
satisfied.

If any condition specified in this Section 5.03 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Administrative Agent and the Buyers by notice to PMC at any time at or prior to
the Closing Date, and neither the Administrative Agent nor any Buyer shall incur
any liability as a result of such termination.

-30-

--------------------------------------------------------------------------------

 

ARTICLE VI

COVENANTS

Seller covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred:

Section 6.01Litigation.  Seller will promptly, and in any event within ten (10)
days after service of process on any of the following, give to Administrative
Agent and each Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including any of the foregoing which are threatened or pending)
or other legal or arbitrable proceedings affecting Seller or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually or in the aggregate in an amount greater than $10,000,000, or (iii)
which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.  On the fifth (5th) day of
each calendar month (or if such day is not a Business Day, the next succeeding
Business Day), Seller will provide to Administrative Agent and each Buyer a
litigation docket listing all litigation, actions, suits, arbitrations,
investigations (including any of the foregoing which are threatened or pending)
or other legal or arbitrable proceedings affecting Seller or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority.  Seller will promptly provide to Administrative Agent
and each Buyer notice of any judgment, which with the passage of time, could
cause an Event of Default hereunder.

Section 6.02Prohibition of Fundamental Changes.  Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Seller may merge or
consolidate with (a) any wholly owned subsidiary of Seller, or (b) any other
Person if Seller is the surviving entity; and provided further, that if after
giving effect thereto, no Default would exist hereunder.

Section 6.03Monthly Reporting.  Seller shall ensure that each Buyer receives all
reports and information that the Administrative Agent and the VFN Noteholders
are entitled to receive pursuant to the Indenture (including all reports and
information delivered by the Issuer, the Administrator or the Indenture Trustee
relating to the Note).  Each Buyer agrees to be bound by any confidentiality
provisions reasonably requested by Seller and upon request of Seller execute and
deliver a separate confidentiality agreement memorializing such provisions.  

Section 6.04No Adverse Claims.  Seller warrants and will defend the right, title
and interest of Administrative Agent and Buyers in and to all Purchased Assets
against all adverse claims and demands.

Section 6.05Assignment.  Seller shall not sell, assign, transfer or otherwise
dispose of, or grant any option with respect to, or pledge, hypothecate or grant
a security interest in or lien on or otherwise encumber (except pursuant to the
Program Agreements), any of the Purchased Assets or any interest therein,
provided that this Section 6.05 shall not prevent any transfer of Purchased
Assets in accordance with the Program Agreements.

-31-

--------------------------------------------------------------------------------

 

Section 6.06Security Interest.  Seller shall do all things necessary to preserve
the Purchased Assets so that they remain subject to a first priority perfected
security interest hereunder.  Without limiting the foregoing, Seller will comply
with all rules, regulations and other laws of any Governmental Authority and
cause the Purchased Assets to comply with all applicable rules, regulations and
other laws.  Seller will not allow any default for which Seller is responsible
to occur under any Purchased Assets or any Program Agreement and Seller shall
fully perform or cause to be performed when due all of its obligations under any
Purchased Assets and any Program Agreement.

Section 6.07Records.

(a)Seller shall collect and maintain or cause to be collected and maintained all
Records relating to the Purchased Assets in accordance with industry custom and
practice for assets similar to the Purchased Assets, including those maintained
pursuant to Section 6.08, and all such Records shall be in Seller’s or
Administrative Agent’s possession unless Administrative Agent otherwise
approves.  Seller will maintain all such Records in good and complete condition
in accordance with industry practices for assets similar to the Purchased Assets
and preserve them against loss.

(b)For so long as Administrative Agent and Buyers have an interest in or lien on
any Purchased Assets, Seller will hold or cause to be held all related Records
in trust for Administrative Agent and Buyers.  Seller shall notify, or cause to
be notified, every other party holding any such Records of the interests and
liens in favor of Administrative Agent and Buyers granted hereby.

(c)Upon reasonable advance notice from Administrative Agent or a Buyer, Seller
shall (x) make any and all such Records available to Administrative Agent and
each Buyer to examine any such Records, either by its own officers or employees,
or by agents or contractors, or both, and make copies of all or any portion
thereof, and (y) permit Administrative Agent or any Buyer or their authorized
agents to discuss the affairs, finances and accounts of Seller with its chief
operating officer and chief financial officer and to discuss the affairs,
finances and accounts of Seller with its independent certified public
accountants.

Section 6.08Books.  Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets to Buyers.

Section 6.09Approvals.  Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.

Section 6.10Material Change in Business.  Seller shall not make any material
change in the nature of its business as carried on at the Closing Date.

Section 6.11Distributions.  If an Event of Default has occurred and is
continuing, Seller shall not pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller.

-32-

--------------------------------------------------------------------------------

 

Section 6.12Applicable Law.  Seller shall comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority.

Section 6.13Existence.  Seller shall preserve and maintain its legal existence
and all of its material rights, privileges, licenses and franchises.

Section 6.14Chief Executive Office; Jurisdiction of Organization.  Seller shall
not move its chief executive office from the address referred to in Section 3.17
or change its jurisdiction of organization from the jurisdiction referred to in
Section 3.17 unless it shall have provided Administrative Agent at least thirty
(30) days’ prior written notice of such change.

Section 6.15Taxes.  Seller shall timely file all tax returns that are required
to be filed by it and shall timely pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.

Section 6.16Transactions with Affiliates.  Other than the purchase of the Note,
Seller will not enter into any transaction, including any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
unless such transaction (a) does not result in a Default hereunder, (b) is in
the ordinary course of Seller’s business and (c) is upon fair and reasonable
terms no less favorable to Seller than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate, or make a payment
that is not otherwise permitted by this Section 6.16 to any Affiliate.

Section 6.17Guarantees.  Seller shall not create, incur, assume or suffer to
exist any Guarantees, except (i) to the extent reflected in Seller’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
Seller do not exceed $250,000.

Section 6.18Indebtedness.  Seller shall not incur any additional material
Indebtedness other than (i) the Existing Indebtedness specified on Exhibit B
hereto; (ii) Indebtedness incurred with Buyers or their Affiliates;
(iii) Indebtedness incurred in connection with new or existing secured lending
facilities and (iv) usual and customary accounts payable for a mortgage
company), without the prior written consent of Administrative Agent and each
Buyer.

Section 6.19True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, any Affiliate thereof
or any of their officers furnished to Administrative Agent and Buyers hereunder
and during Administrative Agent’s and Buyers’ diligence of Seller are and will
be true and complete in all material respects and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading.  All required
financial statements, information and reports delivered by Seller to
Administrative Agent and Buyers pursuant to this Agreement shall be prepared in
accordance with U.S. GAAP, or, if applicable, to SEC filings, the appropriate
SEC accounting regulations.

-33-

--------------------------------------------------------------------------------

 

Section 6.20No Pledge.  Except as contemplated herein, Seller shall not pledge,
grant a security interest or assign any existing or future rights to service any
of the Repurchase Assets or pledge or grant to any other Person any security
interest in the Note.

Section 6.21Plan Assets.  Seller shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and Seller shall not use “plan assets” within the meaning
of 29 CFR § 2510.3 101, as amended by Section 3(42) of ERISA to engage in this
Agreement or any Transaction hereunder.  Transactions to or with Seller shall
not be subject to any state or local statute regulating investments of or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

Section 6.22Sharing of Information.  Seller shall allow Administrative Agent and
Buyers to exchange information related to Seller and the Transactions hereunder
with third party lenders and Seller shall permit each third party lender to
share such information with Administrative Agent and Buyers.

Section 6.23Modification of the Base Indenture and Series 2017-VF1 Indenture
Supplement.  Seller shall not consent with respect to any of the Base Indenture
and the Series 2017-VF1 Indenture Supplement related to the Purchased Assets, to
(i) the modification, amendment or termination of such the Base Indenture and
the Series 2017-VF1 Indenture Supplement, (ii) the waiver of any provision of
the Base Indenture and the Series 2017-VF1 Indenture Supplement, or (iii) the
resignation of PMC as servicer under the Base Indenture and the Series 2017-VF1
Indenture Supplement, or the assignment, transfer, or material delegation of any
of its rights or obligations, under such the Base Indenture and the Series
2017-VF1 Indenture Supplement, without the prior written consent of
Administrative Agent and each Buyer exercised in such Person’s sole discretion.

Section 6.24Reporting Requirements.

(a)Seller shall furnish to Administrative Agent and each Buyer (i) promptly,
copies of any material and adverse notices (including notices of defaults,
breaches, potential defaults or potential breaches) and any material financial
information that is not otherwise required to be provided by Seller hereunder
which is given to Seller’s lenders, (ii) promptly, notice of the occurrence of
(1) any Event of Default hereunder; (2) any default or material breach by Seller
of any obligation under any Program Agreement or any material contract or
agreement of Seller or (3) the occurrence of any event or circumstance that such
party reasonably expects has resulted in, or will, with the passage of time,
result in, a Material Adverse Effect or an Event of Default and (iii) the
following:

(1)as soon as available and in any event within forty (40) calendar days after
the end of each calendar month, the unaudited balance sheet of Seller, as at the
end of such period and the related unaudited consolidated statements of income
for Seller for such period and the portion of the fiscal year through the end of
such period, accompanied by a certificate of a Responsible Officer of Seller,
which certificate shall state that said consolidated financial statements or
financial statements, as applicable, fairly present in all material respects the

-34-

--------------------------------------------------------------------------------

 

consolidated financial condition or financial condition, as applicable, and
results of operations of Seller in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end adjustments);

(2)as soon as available and in any event within forty (40) calendar days after
the end of each calendar quarter, the unaudited cash flow statements of Seller,
as at the end of such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer of Seller,
which certificate shall state that said consolidated financial statements or
financial statements, as applicable, fairly present in all material respects the
consolidated financial condition or financial condition, as applicable, and
results of operations of Seller in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end adjustments);

(3)as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Seller, the balance sheet of Seller, as at the end of
such fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for Seller for such year, setting forth in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion and the scope of audit shall be acceptable to
Administrative Agent and each Buyer in their sole discretion, shall have no
“going concern” qualification and shall state that said consolidated financial
statements or financial statements, as applicable, fairly present the
consolidated financial condition or financial condition, as applicable, and
results of operations of Seller as at the end of, and for, such fiscal year in
accordance with GAAP;

(4)such other prepared statements that Administrative Agent or a Buyer may
reasonably request;

(5)from time to time such other information regarding the financial condition,
operations, or business of Seller as Administrative Agent or a Buyer may
reasonably request;

(6)as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of Seller has knowledge of the occurrence of any
ERISA Event of Termination, stating the particulars of such ERISA Event of
Termination in reasonable detail;

(7)as soon as reasonably possible, notice of any of the following events:

a.any material dispute, litigation, investigation, proceeding or suspension
between Seller on the one hand, and any Governmental Authority or any Person;

b.any material change in accounting policies or financial reporting practices of
Seller;

-35-

--------------------------------------------------------------------------------

 

c.any material issues raised upon examination of Seller or Seller’s facilities
by any Governmental Authority;

d.any material change in the Indebtedness of Seller, including any default,
renewal, non-renewal, termination, increase in available amount or decrease in
available amount related thereto;

e.promptly upon receipt of notice or knowledge of any lien or security interest
(other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Assets; and

f.any other event, circumstance or condition that has resulted, or has a
reasonable possibility of resulting, in a Material Adverse Effect with respect
to Seller.

(b)Officer’s Certificates.  Seller will furnish to Administrative Agent and each
Buyer, at the time Seller furnishes each set of financial statements pursuant to
Section 6.24(a)(iii)(1), (2) or (3) above, an Officer’s Compliance Certificate
of Seller.

(c)Other.  Seller shall deliver to Administrative Agent and each Buyer any other
reports or information reasonably requested by Administrative Agent or a Buyer
or as otherwise required pursuant to this Agreement and the Indenture (including
all reports and information delivered by the Issuer, the Administrator or the
Indenture Trustee relating to the Note).

(d)Regulatory Reporting Compliance.  Seller shall, on or before the last
Business Day of the fifth (5th) month following the end of each of Seller’s
fiscal years (December 31), beginning with the fiscal year ending in 2017,
deliver to Administrative Agent and each Buyer a copy of the results of any
Uniform Single Attestation Program for Mortgage Bankers or an Officer’s
Certificate that satisfies the requirements of Item 1122(a) of Regulation AB, an
independent public accountant’s report that satisfies the requirements of Item
1123 of Regulation AB, or similar review conducted on Seller by its accountants,
and such other reports as Seller may prepare relating to its servicing functions
as Seller.

Section 6.25Liens on Substantially All Assets.  Seller shall not grant a
security interest to any Person other than Administrative Agent or an Affiliate
of Administrative Agent in substantially all assets of Seller unless Seller has
entered into an amendment to this Agreement that grants to Administrative Agent
a pari passu security interest on such assets.

Section 6.26Litigation Summary.  On each date on which the Officer’s Compliance
Certificate is delivered, Seller shall provide to Administrative Agent and each
Buyer a true and correct summary of all material actions, notices, proceedings
and investigations pending with respect to which Seller has received service of
process or other form of notice or, to the best of Seller’s knowledge,
threatened against it, before any court, administrative or governmental agency
or other regulatory body or tribunal.

-36-

--------------------------------------------------------------------------------

 

Section 6.27Hedging.  On each date on which the Officer’s Compliance Certificate
is delivered, Seller shall provide to Administrative Agent and each Buyer a true
and correct summary of all interest rate protection agreements entered into or
maintained by Seller.

Section 6.28MSR Valuation.  Seller shall provide to Administrative Agent and
each Buyer a detailed summary of the fair market value and Market Value
Percentage of MSRs from the most recently delivered Market Value Report in
accordance with the timing requirements of Section 3.3(g) of the Base Indenture.

Section 6.29Most Favored Status.  Seller, Administrative Agent and Buyers each
agree that should Seller or any Affiliate thereof enter into a repurchase
agreement or credit facility with any Person other than Administrative Agent or
a Buyer or an Affiliate of Administrative Agent or a Buyer which by its terms
provides any of the following (each, a “More Favorable Agreement”):

(a)more favorable terms with respect to any guaranties or financial covenants,
including covenants covering the same or similar subject matter set forth or
referred to in Section 6.11 hereof and Section 2 of the Pricing Side Letter;

(b)a security interest to any Person other than Administrative Agent or an
Affiliate of Administrative Agent in substantially all assets of Seller or any
Affiliate thereof; or

(c)a requirement that Seller has added or will add any Person other than
Administrative Agent or an Affiliate of Administrative Agent as a loss payee
under Seller’s Fidelity Insurance;

then the terms of this Agreement shall be deemed automatically amended to
include such more favorable terms contained in such More Favorable Agreement,
such that such terms operate in favor of Administrative Agent,  Buyers or an
Affiliate of Administrative Agent or Buyers; provided, that in the event that
such More Favorable Agreement is terminated, upon notice by Seller to
Administrative Agent of such termination, the original terms of this Agreement
shall be deemed to be automatically reinstated.  Administrative Agent, Seller
and Buyers further agree to execute and deliver any new guaranties, agreements
or amendments to this Agreement evidencing such provisions, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of the parties
hereto.  Promptly upon Seller or any Affiliate thereof entering into a
repurchase agreement or other credit facility with any Person other than
Administrative Agent or a Buyer, Seller shall deliver to Administrative Agent
and each Buyer a true, correct and complete copy of such repurchase agreement,
loan agreement, guaranty or other financing documentation.

Section 6.30Servicer Administration.  If at any time PMC intends to service the
Mortgage Loans directly without a subservicer, PMC shall not less than 120 days
prior to the anticipated servicing transfer date, provide notice to
Administrative Agent of such intention and solicit Administrative Agent’s prior
written consent, which Administrative Agent shall have sixty (60) days from the
receipt of the notice to provide and which consent may not be unreasonably
withheld.  If Administrative Agent denies the request for consent in writing,
then PMC shall repurchase the Note not later than the later of (x) the sixtieth
(60th) day following receipt of Administrative Agent’s denial letter or (y) such
anticipated servicing transfer date.

-37-

--------------------------------------------------------------------------------

 

Section 6.31Threshold Events and Commitment Modifications.  Seller shall not
request any Transaction that would cause a Threshold Event for any
Buyer.  Seller shall provide prompt notice of any Commitment Modification and/or
Maximum Purchase Price Modification for any Buyer to Administrative Agent and
each Buyer.

ARTICLE VII

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

Section 7.01Events of Default.  Each of the following events or circumstances
shall constitute an “Event of Default”:

(a)Payment Failure.  Failure of Seller to (i) make any payment (which failure
continues for a period of two (2) Business Days following written notice (which
may be in electronic form) from Administrative Agent) of Price Differential or
Repurchase Price or any other sum which has become due, on a Price Differential
Payment Date or a Repurchase Date or otherwise, whether by acceleration or
otherwise, under the terms of this Agreement, any other warehouse and security
agreement or any other document, in each case evidencing or securing
Indebtedness of Seller to Administrative Agent or Buyers to any Affiliate of
Administrative Agent or Buyers, or (ii) cure any Margin Deficit when due
pursuant to Section 2.05 hereof.

(b)Cross Default.  Seller or Affiliates thereof shall be in default under
(i) any Program Agreement; provided that any such default under the Indenture
shall constitute an “Event of Default” only if it continues unremedied for a
period of two (2) Business Days after a Responsible Officer of Seller obtains
actual knowledge of such failure, or receives written notice from Administrative
Agent of such default; (ii) any Indebtedness, in the aggregate, in excess of
$1 million of Seller or any Affiliate thereof which default (1) involves the
failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, or (iii) any other contract or contracts, in the aggregate in
excess of $1 million to which Seller or any Affiliate thereof is a party which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract.

(c)Assignment.  Assignment or attempted assignment by Seller of this Agreement
or any rights hereunder without first obtaining the specific written consent of
Administrative Agent, or the granting by Seller of any security interest, lien
or other encumbrances on any Purchased Assets to any person other than
Administrative Agent.

(d)Insolvency.  An Act of Insolvency shall have occurred with respect to Seller
or any Affiliate thereof.

(e)Material Adverse Change.  Any material adverse change in the Property,
business, financial condition or operations of Seller or any of its Affiliates
shall occur, in each case as determined by Administrative Agent in its sole good
faith discretion, or any other condition shall exist which, in Administrative
Agent’s sole good faith discretion, constitutes a material impairment of
Seller’s ability to perform its obligations under this Agreement or any other
Program Agreement.

-38-

--------------------------------------------------------------------------------

 

(f)Immediate Breach of Representation or Covenant or Obligation.  A breach by
Seller of any of the representations, warranties or covenants or obligations set
forth in Section 3.01 (Seller Existence), Section 3.07 (Solvency), Section 3.12
(Material Adverse Change), Section 3.22 (Other Indebtedness), Section 6.02
(Prohibition of Fundamental Changes), Section 6.13 (Existence), Section 6.17
(Guarantees), Section 6.18 (Indebtedness), Section 6.20 (No Pledge) or Section
6.21 (Plan Assets) of this Agreement.

(g)Additional Breach of Representation or Covenant.  A material breach by Seller
of any other material representation, warranty or covenant set forth in this
Agreement (and not otherwise specified in Section 7.01(f) above), if such breach
is not cured within five (5) Business Days or, in the case of a breach of
Section 6.02, three (3) Business Days, and in the case of a breach of Section 2
of the Pricing Side Letter (Financial Covenants), one (1) Business Day.

(h)Change in Control.  The occurrence of a Change in Control.

(i)Failure to Transfer.  Seller fails to transfer the Note or a material portion
of the other Purchased Assets to Administrative Agent on the applicable Purchase
Date (provided Administrative Agent has tendered the related Purchase Price on
behalf of Buyers).

(j)Judgment.  A final judgment or judgments for the payment of money in excess
of $10,000,000 shall be rendered against Seller or any of their Affiliates by
one or more courts, administrative tribunals or other bodies having jurisdiction
and the same shall not be satisfied, discharged (or provision shall not be made
for such discharge) or bonded, or a stay of execution thereof shall not be
procured, within thirty (30) days from the date of entry thereof.

(k)Government Action.  Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Seller or any Affiliate thereof,
or shall have taken any action to displace the management of Seller or any
Affiliate thereof or to curtail its authority in the conduct of the business of
Seller or any Affiliate thereof, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of Seller or Affiliate as
an issuer, buyer or a seller/servicer of mortgage loans or securities backed
thereby, and such action provided for in this subparagraph (k) shall not have
been discontinued or stayed within thirty (30) days.

(l)Inability to Perform.  A Responsible Officer of Seller or VFN Guarantor shall
admit its inability to, or its intention not to, perform any of Seller’s
Obligations or VFN Guarantor’s obligations hereunder or the VFN Repo Guaranty.

(m)Security Interest.  This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the
Repurchase Assets purported to be covered hereby.

(n)Financial Statements.  Seller’s audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of Seller as a “going concern” or a
reference of similar import.

-39-

--------------------------------------------------------------------------------

 

(o)Validity of Agreement.  For any reason, this Agreement at any time shall not
be in full force and effect in all material respects or shall not be enforceable
in all material respects in accordance with its terms, or any Lien granted
pursuant thereto shall fail to be perfected and of first priority, or Seller or
any Affiliate of Seller shall seek to disaffirm, terminate, limit or reduce its
obligations hereunder or VFN Guarantor’s obligations under the VFN Repo
Guaranty.

(p)VFN Guarantor Breach.  A breach by VFN Guarantor of any material
representation, warranty or covenant set forth in the VFN Repo Guaranty or any
other Program Agreement, any “event of default” by VFN Guarantor under the VFN
Repo Guaranty, any repudiation of the VFN Repo Guaranty by VFN Guarantor, or if
the VFN Repo Guaranty is not enforceable against VFN Guarantor.

(q)PMH Documents.

(i) Any material provision of any PMH Document shall at any time for any reason
cease to be valid and binding or in full force and effect.

(ii) PMH shall deny that it has any or further liability or obligation under any
material provision of any PMH Document.

(iii) PMC or PMH shall fail to perform or observe any material covenant, term,
obligation or agreement contained in any PMH Document or defaults in the
performance or observance of any of its material obligations under any PMH
Document and such default shall continue after the earlier of (x) the expiration
of the grace period applicable thereto under such PMH Document and (y) two (2)
Business Days.

(iv) The validity or enforceability of any material provision of any PMH
Document shall be contested by any party thereto.

(v) Any representation or warranty set forth on Schedule 1-C to the PC
Repurchase Agreement shall be untrue in any material respect; unless in each
case of clauses (i) through (v) above, the related Sold MSR Excess Spread
subject to the PMH Document is repurchased by PMH within two (2) Business Days
following notice or knowledge thereof.

Section 7.02No Waiver.  An Event of Default shall be deemed to be continuing
unless expressly waived by Administrative Agent, at the direction of the
Required Buyers, in writing.

Section 7.03Due and Payable.  Upon the occurrence of any Event of Default which
has not been waived in writing by Administrative Agent, Administrative Agent may
(or shall, at the direction of the Required Buyers), by notice to Seller,
declare all Obligations to be immediately due and payable, and any obligation of
Administrative Agent and Buyers to enter into Transactions with Seller shall
thereupon immediately terminate.  Upon such declaration, the Obligations shall
become immediately due and payable, both as to Purchase Price outstanding and
Price Differential, without presentment, demand, protest or notice of any kind,
all of which

-40-

--------------------------------------------------------------------------------

 

are hereby expressly waived, anything contained herein or other evidence of such
Obligations to the contrary notwithstanding, except with respect to any Event of
Default set forth in Section 7.01(d), in which case all Obligations shall
automatically become immediately due and payable without the necessity of any
notice or other demand, and any obligation of Administrative Agent and Buyers to
enter into Transactions with Seller shall immediately terminate.  Administrative
Agent may (or shall at the direction of the Required Buyers) enforce payment of
the same and exercise any or all of the rights, powers and remedies possessed by
Administrative Agent and Buyers, whether under this Agreement or any other
Program Agreement or afforded by applicable law.

Section 7.04Fees.  The remedies provided for herein are cumulative and are not
exclusive of any other remedies provided by law.  In addition to the Seller's
obligations contained in Section 3 of the Pricing Side Letter, Seller agrees to
pay to Administrative Agent reasonable attorneys’ fees and reasonable legal
expenses incurred in enforcing Administrative Agent’s and  Buyers’ rights,
powers and remedies under this Agreement and each other Program Agreement.

Section 7.05Default Rate.  Without regard to whether Administrative Agent has
exercised any other rights or remedies hereunder, if an Event of Default shall
have occurred and be continuing, the applicable Margin in respect of the Pricing
Rate shall be increased, to the extent permitted by law, as set forth in clause
(ii) of the definition of “Margin”.

ARTICLE VIII

ENTIRE AGREEMENT; AMENDMENTS
AND WAIVERS; SEPARATE ACTIONS BY BUYER

Section 8.01Entire Agreement; Amendments.  This Agreement (including the
Schedules and Exhibits hereto) constitutes the entire agreement of the parties
hereto and supersedes any and all prior or contemporaneous agreements, written
or oral, as to the matters contained herein, and no modification or waiver of
any provision hereof or any of the Program Agreements, nor consent to the
departure by Seller therefrom, shall be effective unless the same is in writing,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which it is given.  This Agreement may not be
amended, modified or supplemented except by a writing executed by Seller,
Administrative Agent and Required Buyers.

Section 8.02Waivers, Separate Actions by Buyers.  Any amendment or waiver
effected in accordance with this Article VIII shall be binding upon
Administrative Agent, Buyers and Seller; and Administrative Agent’s or a Buyer’s
failure to insist upon the strict performance of any term, condition or other
provision of this Agreement or any of the Program Agreements, or to exercise any
right or remedy hereunder or thereunder, shall not constitute a waiver by
Administrative Agent or such Buyer of any such term, condition or other
provision or Default or Event of Default in connection therewith, nor shall a
single or partial exercise of any such right or remedy preclude any other or
future exercise, or the exercise of any other right or remedy; and any waiver of
any such term, condition or other provision or of any such Default or Event of
Default shall not affect or alter this Agreement or any of the Program
Agreements, and each and

-41-

--------------------------------------------------------------------------------

 

every term, condition and other provision of this Agreement and the Program
Agreements shall, in such event, continue in full force and effect and shall be
operative with respect to any other then existing or subsequent Default or Event
of Default in connection therewith.  An Event of Default hereunder or under any
of the Program Agreements shall be deemed to be continuing unless and until
waived in writing by Administrative Agent and Buyers.

ARTICLE IX

SUCCESSORS AND ASSIGNS

Section 9.01Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, any portion thereof, or any interest therein.  Seller shall
not have the right to assign all or any part of this Agreement or any interest
herein without the prior written consent of Administrative Agent and Buyers.

Section 9.02Participations and Transfers.

(a)A Buyer may in accordance with applicable law at any time sell to one or more
banks or other entities (“Participants”) participating interests in all or a
portion of such Buyer’s rights and obligations under this Agreement and the
other Program Agreements; provided, that (i) Seller has consented to such sale;
provided, however, Seller’s consent shall not be required in the event that (A)
such Participant is an Affiliate of such Buyer or (B) an Event of Default has
occurred; (ii) each such sale shall represent an interest in a Transaction in a
Purchase Price of $1,000,000 or more and (iii) other than with respect to a
participating interest consisting of a pro rata interest in all payments due to
such Buyer under this Agreement and prior to an Event of Default such Buyer
receives an opinion of a nationally recognized tax counsel experienced in such
matters that such sale will not result in Issuer being subject to tax on its net
income as an association (or publicly traded partnership) taxable as a
corporation or a taxable mortgage pool taxable as a corporation, each for U.S.
federal income tax purposes.  In the event of any such sale by a Buyer of
participating interests to a Participant, such Buyer shall remain a party to the
Transaction for all purposes under this Agreement and Seller shall continue to
deal solely and directly with such Buyer in connection with its rights and
obligations under this Agreement.

(b)A Buyer may in accordance with applicable law at any time assign, pledge,
hypothecate, or otherwise transfer to one or more banks, financial institutions,
investment companies, investment funds or any other Person (each, a
“Transferee”) all or a portion of such Buyer’s rights and obligations under this
Agreement and the other Program Agreements; provided, that (i) Seller has
consented to such assignment, pledge, hypothecation, or other transfer;
provided, however, Seller’s consent shall not be required in the event that (A)
such Transferee is an Affiliate of such Buyer or (B) an Event of Default has
occurred; (ii) absent an Event of Default, such Buyer shall give at least ten
days’ prior notice thereof to Seller; and (iii) that each such sale shall
represent an interest in the Transactions in an aggregate Purchase Price of
$1,000,000 or more and (iv) other than with respect to an assignment, pledge,
hypothecation or transfer consisting of a pro rata interest in all payments due
to such Buyer under this Agreement and prior to an Event of Default such Buyer
received an opinion of a

-42-

--------------------------------------------------------------------------------

 

nationally recognized tax counsel experienced in such matters that such
assignment, pledge, hypothecation or transfer  will not result in the Issuer
being subject to tax on its net income as an association (or publicly traded
partnership) taxable as a corporation or a taxable mortgage pool taxable as a
corporation, each for U.S. federal income tax purposes.  In the event of any
such assignment, pledge, hypothecation or transfer by a Buyer of its rights
under this Agreement and the other Program Agreements, Seller shall continue to
deal solely and directly with such Buyer in connection with its rights and
obligations under this Agreement.  Administrative Agent  (acting as agent for
Seller) shall maintain at its address referred to in Section 10.05 a register
(the “Register”) for the recordation of the names and addresses of Transferees,
and the Purchase Price outstanding and Price Differential in the Transactions
held by each thereof.  The entries in the Register shall be prima facie
conclusive and binding, and Seller may treat each Person whose name is recorded
in the Register as the owner of the Transactions recorded therein for all
purposes of this Agreement.  No assignment shall be effective until it is
recorded in the Register.

(c)All actions taken by a Buyer pursuant to this Section 9.02 shall be at the
expense of such Buyer.  A Buyer may distribute to any prospective assignee any
document or other information delivered to such Buyer by Seller.

Section 9.03Buyer and Participant Register.

(a)Subject to acceptance and recording thereof pursuant to paragraph (b) of this
Section 9.03, from and after the effective date specified in each assignment and
acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such assignment and acceptance, have the rights and
obligations of a Buyer under this Agreement.  Any assignment or transfer by a
Buyer of rights or obligations under this Agreement that does not comply with
this Section 9.03 shall be treated for purposes of this Agreement as a sale by
such Buyer of a participation in such rights and obligations in accordance with
Section 9.02.

(b)Seller or an agent of Seller shall maintain a register (the “Transaction
Register”) on which it will record the Transactions entered into hereunder, and
each assignment and acceptance and participation.  The Transaction Register
shall include the names and addresses of Buyers (including all assignees,
successors and Participants), and the Purchase Price of the Transactions entered
into by Buyers.  Failure to make any such recordation, or any error in such
recordation shall not affect Seller’s obligations in respect of such
Transactions.  If a Buyer sells a participation in any Transaction, it shall
provide Seller, or maintain as agent of Seller, the information described in
this paragraph and permit Seller to review such information as reasonably needed
for Seller to comply with its obligations under this Agreement or under any
applicable law or governmental regulation or procedure.

-43-

--------------------------------------------------------------------------------

 

ARTICLE X

AGENT PROVISIONS

Section 10.01Appointment of Administrative Agent.  

(a)Each Buyer hereby irrevocably appoints Credit Suisse First Boston Mortgage
Capital LLC, as Administrative Agent hereunder and under the other Program
Documents, and each Buyer hereby authorizes Credit Suisse First Boston Mortgage
Capital LLC, in such capacity, to act as its agent in accordance with the terms
hereof.  The provisions of this Article X are solely for the benefit of
Administrative Agent and Buyers, and Seller shall not have any rights as a third
party beneficiary of any of the provisions thereof.  In performing its functions
and duties hereunder, Administrative Agent shall act solely as an agent of
Buyers and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Seller.

(b)The Required Buyers may, to the extent permitted by applicable law, and with
the consent of Seller (such consent not to be required if an Event of Default
has occurred and is continuing and not to be unreasonably withheld), by notice
in writing to such Person remove such Person as Administrative Agent and, with
the consent of Seller (such consent not to be required if an Event of Default
has occurred and is continuing and not to be unreasonably withheld), appoint a
successor Administrative Agent. If no such successor Administrative Agent shall
have been so  appointed by the Required Buyers and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Buyers and Seller), then such removal shall nonetheless become
effective in accordance with such notice on the date thirty (30) days (or such
earlier day as shall be agreed by the Required Buyers and Seller) after the
Administrative Agent’s receipt of such notice of removal.

Section 10.02Powers and Duties.  Each Buyer irrevocably authorizes
Administrative Agent to take such action on such Buyer’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Program Documents
as are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Administrative Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Program Documents.  Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or
employees.  Administrative Agent shall not have, by reason hereof or any of the
other Program Documents, a fiduciary relationship in respect of any Buyer; and
nothing herein or any of the other Program Documents, expressed or implied, is
intended to or shall be so construed as to impose upon Administrative Agent any
obligations in respect hereof or any of the other Program Documents except as
expressly set forth herein or therein.  

Section 10.03General Immunity.

(a)No Responsibility for Certain Matters.  Except for Administrative Agent’s
failure to perform a specifically required task set forth herein (and which
failure constitutes gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction in

-44-

--------------------------------------------------------------------------------

 

a final, non-appealable order), Administrative Agent shall not be responsible
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Program Document or with
respect to any other party for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by or on behalf of Buyers or any other
party in connection with the Program Documents and the transactions contemplated
thereby or for the financial condition or business affairs of Seller or any
other Person liable for the payment of any Obligations, nor shall Administrative
Agent be required (except as set forth herein or in the Program Documents) to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Program
Documents or as to the use of the proceeds of the Transactions or as to the
existence or possible existence of any Event of Default or Default.  

(b)Exculpatory Provisions.  Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable for any
action taken or omitted by Administrative Agent under or in connection with any
of the Program Documents except to the extent caused by Administrative Agent’s
gross negligence, bad faith or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order.  Administrative Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other
Program Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until Administrative Agent shall
have received instructions in respect thereof from Buyers and, upon receipt of
such instructions from the Required Buyers, Administrative Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such
instructions.  Without prejudice to the generality of the foregoing,
(i) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Seller),
accountants, experts and other professional advisors selected by it; (ii) no
Buyer shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Program Documents in accordance with the
instructions of the Required Buyers; and (iii) no action taken or omitted by
Administrative Agent shall be considered to have resulted from Administrative
Agent’s gross negligence, bad faith or willful misconduct if such action or
omission was done at the direction of the Required Buyers.

Section 10.04Administrative Agent to Act as Buyer.  The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity as a
Buyer, to the extent it becomes a Buyer hereunder.  To the extent that it
becomes a Buyer hereunder, Administrative Agent shall have the same rights and
powers as any other Buyer and may exercise the same as if it were not performing
the duties and functions delegated to it hereunder, and the term “Buyer” shall,
unless the context clearly otherwise indicates, include Administrative Agent in
its individual capacity.  Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial

-45-

--------------------------------------------------------------------------------

 

advisory or other business with Seller or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Seller for services in connection herewith and otherwise
without having to account for the same to Buyers.

Section 10.05Buyers’ Representations, Warranties and Acknowledgment.

(a)Each Buyer represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Seller in connection
with the Transactions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of Seller.  Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to make any such investigation or any such appraisal on behalf of Buyers or to
provide any Buyer with any credit or other information with respect thereto,
whether coming into its possession before the making of the Transactions or at
any time or times thereafter, and Administrative Agent shall not have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Buyers.

(b)Unless otherwise agreed to by Buyers and Seller, each Buyer, by delivering
its signature page to this Agreement and entering into Transactions with Seller
hereunder shall be deemed to have acknowledged receipt of, and consented to and
approved, each Program Document and each other document required to be approved
by Administrative Agent or Buyers, as applicable on the Closing Date or such
other funding date.  Each Buyer acknowledges that by agreeing to remit its Pro
Rata Share of the Purchase Price on any Purchase Date, such Buyer agrees that
all conditions precedent to entering into such Transaction have been met on such
Purchase Date.

Section 10.06Right to Indemnity.  

(a)Each Buyer, pro rata based on its outstanding Purchase Price, severally, but
not jointly, shall, and hereby agrees to indemnify Administrative Agent, any
Affiliate of the Administrative Agent, and their respective directors, officers,
agents and employees (each, an “Indemnitee Agent Party”), and hold such
Indemnitee Agent Party harmless to the extent that such Indemnitee Agent Party
shall not have been reimbursed by Seller, from and against any and all losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred by
any of them (except to the extent that it has resulted from the gross negligence
or willful misconduct of such Indemnitee Agent Party) which may be imposed on,
incurred by or asserted against such Indemnitee Agent Party in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Program Documents or otherwise in its capacity as an Indemnitee Agent
Party in any way relating to or arising out of this Agreement or the other
Program Documents, including amounts paid in settlement, court costs and
reasonable fees and disbursements of counsel incurred in connection with any
such litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing.  If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Buyer to indemnify any Indemnitee Agent
Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Buyer’s pro rata
portion

-46-

--------------------------------------------------------------------------------

 

of the outstanding Purchase Price thereof; and provided, further, this sentence
shall not be deemed to require any Buyer to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

(b)Promptly after receipt by the Indemnitee Agent Party of notice of the
commencement of any action regarding which a claim in respect thereof is to be
made against Buyers, the Indemnitee Agent Party shall notify Buyers in writing
of the commencement thereof, but the omission to so notify will not relieve
Buyers from any liability which they may have under this Agreement or from any
other liability which they may have, except to the extent that they have been
prejudiced in any material respect by the failure by the Indemnitee Agent Party
to provide prompt notice.  Upon receipt of notice by Buyers, Buyers will be
entitled to participate in the related action, and they may elect by written
notice delivered to the Indemnitee Agent Party to assume the defense
thereof.  Upon receipt of notice by the Indemnitee Agent Party of the Buyers’
election to assume the defense of such action, Buyers shall not be liable to the
Indemnitee Agent Party for legal expenses incurred by such party in connection
with the defense thereof unless (i) Buyers shall not have employed counsel to
represent the Indemnitee Agent Party within a reasonable time after receipt of
notice of commencement of the action, (ii) Buyers have authorized in writing the
employment of separate counsel for the Indemnitee Agent Party, or (iii) the
Indemnitee Agent Party has previously engaged counsel and reasonable legal
expenses are necessary (a) to transfer the file to the Buyers’ designated
counsel, or (b) to pursue immediate legal action necessary to preserve the legal
rights or defenses of the Indemnitee Agent Party as against a third party
claimant, and such legal action must occur prior to said transfer.  Buyers shall
not settle any suit or claim without the Indemnitee Agent Party’s written
consent unless such settlement solely involves the payment of money by parties
other than the Indemnitee Agent Party and includes unconditional release of the
Indemnitee Agent Party from all liability on all matters that are the subject of
such proceeding or claim.

Section 10.07Successor Administrative Agent.  

(a)Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Buyers.  Upon any such notice of resignation, Buyers
shall have the right to appoint a successor administrative agent; provided, that
the retiring Administrative Agent shall continue to hold the Collateral and all
liens and security interest therein for the benefit of Buyers until a successor
administrative agent is appointed.  

(b)Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor administrative agent, that successor administrative agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall promptly (i) transfer to such successor administrative agent all
sums and items of Collateral held under the Program Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor administrative agent under the
Program Documents, and (ii) execute and deliver to such successor administrative
agent such amendments to financing statements, and take such other actions, as
may be necessary or appropriate in connection with the assignment to such
successor administrative agent of the security interests created under the
Program Documents, whereupon such retiring Administrative

-47-

--------------------------------------------------------------------------------

 

Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article X and Section 11.02 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent hereunder.

(c)Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate
without written notice to, the Buyers; provided, that Seller and Buyers may deem
and treat such assigning Administrative Agent as Administrative Agent for all
purposes hereof, unless and until such assigning Administrative Agent provides
written notice to Seller and Buyers of such assignment.  Upon such assignment
such Affiliate shall succeed to and become vested with all rights, powers,
privileges and duties as Administrative Agent hereunder and under the other
Program Documents.

Section 10.08Delegation of Duties.  Administrative Agent may perform any of its
duties and exercise its rights and powers hereunder or under any other Program
Document by or through (i) any one or more of its Affiliates or (ii) any one or
more sub agents appointed by Administrative Agent with the prior consent of the
Required Buyers.  Administrative Agent and any such sub agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates and their respective officers, partners, directors,
trustees, employees and agents.  The exculpatory provisions of this Article X
shall apply to any such Affiliate or sub agent and to such other parties as are
listed above provided that notwithstanding this Section 10.08, no such
delegation relieves the Administrative Agent of its duties or obligations under
this Agreement.

Section 10.09Right to Realize on Collateral.  Anything contained in any of the
Program Documents to the contrary notwithstanding, Seller, Administrative Agent
and each Buyer hereby agree that (i) no Buyer shall have any right individually
to realize upon any of the Collateral, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Buyers in accordance with the terms hereof and all powers,
rights and remedies under the Program Documents may be exercised solely by
Administrative Agent, and (ii) in the event of a foreclosure by Administrative
Agent on any of the Collateral pursuant to a public or private sale,
Administrative Agent or any Buyer may be the purchaser of any or all of such
Collateral at any such sale and Administrative Agent, as agent for and
representative of Buyers (but not any Buyer or Buyers in its or their respective
individual capacities unless Buyers shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Administrative Agent at such sale.

-48-

--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

Section 11.01Survival.  This Agreement and the other Program Agreements and all
covenants, agreements, representations and warranties herein and therein and in
the certificates delivered pursuant hereto and thereto, shall survive the
entering into of the Transaction and shall continue in full force and effect so
long as any Obligations are outstanding and unpaid.

Section 11.02Indemnification.  Seller shall, and hereby agrees to, indemnify,
defend and hold harmless Administrative Agent, each Buyer, any Affiliate of
Administrative Agent, any Affiliate of any Buyer and their respective directors,
officers, agents and employees from and against any and all losses, claims,
damages, liabilities, deficiencies, judgments or expenses incurred by any of
them (except to the extent that it is finally judicially determined to have
resulted from their own gross negligence or willful misconduct) as a consequence
of, or arising out of or by reason of any litigation, investigations, claims or
proceedings which arise out of or are in any way related to, (i) this Agreement
or any other Program Agreement or the transactions contemplated hereby or
thereby, (ii) Seller’s servicing practices or procedures; (iii) any actual or
proposed use by Seller of the proceeds of the Purchase Price, and (iv) any
Default, Event of Default or any other breach by Seller of any of the provisions
of this Agreement or any other Program Agreement, including amounts paid in
settlement, court costs and reasonable fees and disbursements of counsel
incurred in connection with any such litigation, investigation, claim or
proceeding or any advice rendered in connection with any of the foregoing.  If
and to the extent that any Obligations are unenforceable for any reason, Seller
hereby agrees to make the maximum contribution to the payment and satisfaction
of such Obligations which is permissible under applicable law.  Seller’s
obligations set forth in this Section 11.02 shall survive any termination of
this Agreement and each other Program Agreement and the payment in full of the
Obligations, and are in addition to, and not in substitution of, any other of
its obligations set forth in this Agreement or otherwise.  In addition, Seller
shall, upon demand, pay to Administrative Agent and the Buyers all costs and
expenses (including the reasonable fees and disbursements of counsel) paid or
incurred by Administrative Agent and Buyers in (i) enforcing or defending its
rights under or in respect of this Agreement or any other Program Agreement,
(ii) collecting the Purchase Price outstanding, (iii) foreclosing or otherwise
collecting upon any Repurchase Assets and (iv) and obtaining any legal,
accounting or other advice in connection with any of the foregoing.

Section 11.03Nonliability of Buyer.  The parties hereto agree that,
notwithstanding any affiliation that may exist between or among Administrative
Agent, Seller and Buyers, the relationship between and among Administrative
Agent, Seller and Buyers shall be solely that of arms-length
participants.  Neither Administrative Agent nor any Buyer shall have any
fiduciary responsibilities to Seller.  Seller (i) agrees that neither
Administrative Agent nor any Buyer shall have any liability to Seller (whether
sounding in tort, contract or otherwise) for losses suffered by Seller in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by this agreement, the other loan
documents or any other agreement entered into in connection herewith or any act,
omission or event occurring in connection therewith, unless it is determined by
a judgment of a court that is

-49-

--------------------------------------------------------------------------------

 

binding on Administrative Agent and Buyers (which judgment shall be final and
not subject to review on appeal), that such losses were the result of acts or
omissions on the part of Administrative Agent or Buyers constituting gross
negligence or willful misconduct and (ii) waives, releases and agrees not to sue
upon any claim against Administrative Agent or any Buyer (whether sounding in
tort, contract or otherwise), except a claim based upon gross negligence or
willful misconduct.  Whether or not such damages are related to a claim that is
subject to such waiver and whether or not such waiver is effective, neither
Administrative Agent nor any Buyer shall have any liability with respect to, and
Seller hereby waives, releases and agrees not to sue upon any claim for, any
special, indirect, consequential or punitive damages suffered by Seller in
connection with, arising out of, or in any way related to the transactions
contemplated or the relationship established by this Agreement, the other loan
documents or any other agreement entered into in connection herewith or
therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Administrative Agent and Buyers (which judgment shall be final and not subject
to review on appeal), that such damages were the result of acts or omissions on
the part of Administrative Agent or Buyers, as applicable, constituting willful
misconduct or gross negligence.

Section 11.04Governing Law; Submission to Jurisdiction; Waivers.

(a)This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  Seller
acknowledges that the obligations of the Administrative Agent and Buyers
hereunder or otherwise are not the subject of any VFN Repo Guaranty by, or
recourse to, any direct or indirect parent or other Affiliate of Buyers.  THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES HERETO,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b)EACH OF THE PARTIES HERETO AND THE BUYERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(i)SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

-50-

--------------------------------------------------------------------------------

 

(ii)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN
NOTIFIED IN WRITING;

(iv)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(v)WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE
INDENTURE OR THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY.

Section 11.05Notices.  Any and all notices (with the exception of Transaction
Notices, which shall be delivered via facsimile only), statements, demands or
other communications hereunder may be given by a party to the other by mail,
email, facsimile, messenger or otherwise to the address specified below, or so
sent to such party at any other place specified in a notice of change of address
hereafter received by the other.  All notices, demands and requests hereunder
may be made orally, to be confirmed promptly in writing, or by other
communication as specified in the preceding sentence.

If to Seller:

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention:  Pamela Marsh/Josh Smith

Phone Number:  (805) 330-6059/ (818) 746-2877

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com;
contract.finance@pnmac.com

-51-

--------------------------------------------------------------------------------

 

with a copy to:

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention:  Jeff Grogin

Phone Number:  (818) 224-7050

E-mail:  jeff.grogin@pnmac.com

If to Administrative Agent:

For Transaction Notice:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, NY  10010

Attention:  Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212-538-5087

E-mail:  christopher.bergs@credit suisse.com

with a copy to:

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY  10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

For all other Notices:

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

If to Buyers:

At the address specified on the related signature page.

-52-

--------------------------------------------------------------------------------

 

Section 11.06Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.  In case any provision in or obligation under this
Agreement or any other Program Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.07Section Headings.  The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

Section 11.08Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.09Periodic Due Diligence Review.  Seller acknowledges that
Administrative Agent and Buyers have the right to perform continuing due
diligence reviews with respect to Seller and the Purchased Assets, for purposes
of verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise, and Seller agrees that upon reasonable (but no
less than five (5) Business Days’) prior written notice unless an Event of
Default shall have occurred, in which case no notice is required, to Seller,
Administrative Agent or its authorized representatives will be permitted during
normal business hours, and in a manner that does not unreasonably interfere with
the ordinary conduct of Seller’s business, to examine, inspect, and make copies
and extracts of, any and all documents, records, agreements, instruments or
information relating to such Purchased Assets in the possession or under the
control of Seller.  Seller also shall make available to Buyers and
Administrative Agent a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Purchased Assets.  Without
limiting the generality of the foregoing, Seller acknowledges that Buyers may
enter into a Transaction related to any Purchased Assets from Seller based
solely upon the information provided by Seller to Buyers in the Asset Schedule
and the representations, warranties and covenants contained herein, and that
Administrative Agent, at its option or upon the request of Buyers, has the right
at any time to conduct a partial or complete due diligence review on some or all
of the Purchased Assets related to a Transaction.  Seller agrees to cooperate
with Administrative Agent and Buyers and any third party underwriter in
connection with such underwriting, including providing Administrative Agent and
Buyers and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of Seller.

Section 11.10Hypothecation or Pledge of Repurchase Assets.  Buyers shall have
free and unrestricted use of all Repurchase Assets and nothing in this Agreement
shall preclude Buyers from engaging in repurchase transactions with all or part
of its pro rata portion of the Repurchase Assets or otherwise pledging,
repledging, transferring, hypothecating, or

-53-

--------------------------------------------------------------------------------

 

rehypothecating all or a portion of its pro rata portion of the Repurchase
Assets; provided that prior to an Event of Default, such pledge, repledge,
transfer, hypothecation or rehypothecation is treated as a financing or hedging
transaction for U.S. federal income tax purposes or a pro rata interest in all
payments due to Buyers under this Agreement; provided, further that other than
with respect to a pro rata interest in all payments due to Buyers under this
Agreement and prior to an Event of Default Buyers receive an opinion of a
nationally recognized tax counsel experienced in such matters that such
repurchase transaction, pledge, repledge, transfer, hypothecation or
rehypothecation will not result in Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for U.S. federal income tax
purposes.

Section 11.11Non-Confidentiality of Tax Treatment.  

(a)This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyers or Seller, as applicable and shall
be held by each party hereto, as applicable in strict confidence and shall not
be disclosed to any third party without the written consent of the Required
Buyers or Seller, except for (i) disclosure to Buyers’ or Seller’s direct and
indirect Affiliates and Subsidiaries, attorneys or accountants, but only to the
extent such disclosure is necessary and such parties agree to hold all
information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body.  Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Program
Agreements, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Seller may not disclose the name of or identifying information with respect
to Buyers or any pricing terms (including the Pricing Rate, Purchase Price
Percentage, Purchase Price and Commitment Fee (if any)) or other nonpublic
business or financial information (including any sublimits) that is unrelated to
the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of Administrative Agent and
Buyers.

(b)Notwithstanding anything in this Agreement to the contrary, Seller shall
comply with all applicable local, state and federal laws, including all privacy
and data protection law, rules and regulations that are applicable to the
Repurchase Assets and/or any applicable terms of this Agreement (the
“Confidential Information”).  Seller understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the GLB Act, and Seller agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
GLB Act and other applicable federal and state privacy laws.  Seller shall
implement such physical and other security measures as shall be necessary to (a)
ensure the security and confidentiality of the “nonpublic personal information”
of the “customers” and “consumers” (as those terms are defined in the GLB Act)
of Administrative Agent, Buyers or any Affiliate of Administrative Agent or
Buyers which Seller holds, (b) protect against any threats or hazards to the
security and integrity of such nonpublic personal information, and (c) protect
against any unauthorized access to or use of such nonpublic personal
information.  Seller represents and warrants that it has implemented appropriate

-54-

--------------------------------------------------------------------------------

 

measures to meet the objectives of Section 501(b) of the GLB Act and of the
applicable standards adopted pursuant thereto, as now or hereafter in
effect.  Upon request, Seller will provide evidence reasonably satisfactory to
allow Administrative Agent to confirm that the providing party has satisfied its
obligations as required under this Section 11.11.  Without limitation, this may
include Administrative Agent’s review of audits, summaries of test results, and
other equivalent evaluations of Seller.  Seller shall notify Administrative
Agent and Buyers immediately following discovery of any breach or compromise of
the security, confidentiality, or integrity of nonpublic personal information of
the customers and consumers of Administrative Agent, Buyers or any Affiliate of
Administrative Agent or Buyers provided directly to Seller by Administrative
Agent, Buyers or any Affiliate of Administrative Agent or Buyers.  Seller shall
provide such notice to Administrative Agent by personal delivery, by facsimile
with confirmation of receipt, or by overnight courier with confirmation of
receipt to the applicable requesting individual.

(c)Set-off.  In addition to any rights and remedies of Administrative Agent and
Buyers hereunder and by law, Administrative Agent and Buyers shall have the
right, without prior notice to Seller, any such notice being expressly waived by
Seller to the extent permitted by applicable law to set-off and appropriate and
apply against any Obligation from Seller or any Affiliate thereof to
Administrative Agent, Buyers or any of their Affiliates any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other obligation (including to return funds to Seller), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Administrative Agent, Buyers or any Affiliate thereof to or
for the credit or the account of Seller or any Affiliate
thereof.  Administrative Agent agrees promptly to notify Seller after any such
set off and application made by a Buyer; provided that the failure to give such
notice shall not affect the validity of such set off and application.

Section 11.12Intent.

(a)The parties recognize that each Transaction is a “master netting agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended and a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended and that all payments hereunder
are deemed “margin payments” or “settlement payments” as defined in Title 11 of
the United States Code.

(b)It is understood that any party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 7.03 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and Section 561 of Title
11 of the United States Code, as amended.

(c)The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

-55-

--------------------------------------------------------------------------------

 

(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e)This Agreement is intended to be a “securities contract,” within the meaning
of Section 555 under the Bankruptcy Code, and a “master netting agreement,”
within the meaning of Section 561 under the Bankruptcy Code.

(f)It is the intention of the parties that, for U.S. federal income tax purposes
and for accounting purposes, each Transaction constitute a financing, and that
Seller be (except to the extent that Administrative Agent shall have exercised
its remedies following an Event of Default) the owner of the Purchased Assets
for such purposes.  Unless prohibited by applicable law, Administrative Agent,
Seller and Buyers shall treat the Transactions as described in the preceding
sentence (including on any and all filings with any U.S. federal, state, or
local taxing authority and agree not to take any action inconsistent with such
treatment).

Section 11.13Amendment and Restatement.  The Administrative Agent, Buyer and PMC
entered into the Original Agreement.   The Administrative Agent, Buyer and PMC
desire to enter into this Agreement in order to amend and restate the Original
Agreement in its entirety. The amendment and restatement of the Original
Agreement shall become effective on the date hereof, and each of the
Administrative Agent, the Buyer and PMC shall hereafter be bound by the terms
and conditions of this Agreement and the other Program Agreements.  This
Agreement amends and restates the terms and conditions of the Original
Agreement, and is not a novation of any of the agreements or obligations
incurred pursuant to the terms of the Original Agreement.  Accordingly, all of
the agreements and obligations incurred pursuant to the terms of the Original
Agreement are hereby ratified and affirmed by the parties hereto and remain in
full force and effect.  For the avoidance of doubt, it is the intent of the
Administrative Agent, Buyer and PMC that the security interests and liens
granted in the Purchased Assets or Repurchase Assets pursuant to Original
Agreement shall continue in full force and effect.  All references to the
Original Agreement in any Program Agreement or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof.

Section 11.14Reaffirmation of VFN Guaranty.  VFN Guarantor hereby (i) agrees
that the benefits of the VFN Guaranty are hereby extended to all Buyers under
this Agreement, (ii) agrees that amending and restating of the Original
Agreement shall not be a defense to the liability of VFN Guarantor or impair the
rights of Buyers under the VFN Guaranty, (iii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the VFN Guaranty and (iv)
acknowledges and agrees that such VFN Guaranty is and shall continue to be in
full force and effect.

 

[Signature Pages Follow]

-56-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Administrative Agent, Seller and Buyers have caused this
Amended and Restated Master Repurchase Agreement to be executed and delivered by
their duly authorized officers or trustees as of the date first above written.

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

PENNYMAC CORP.,

as Seller

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, solely with respect to Section 11.14, as VFN
Guarantor

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 






[Signature Page to Amended and Restated VF1 Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Kwaw de Graft-Johnson

 

Name:

Kwaw de Graft-Johnson

 

Title:

Authorized Signatory

 

NOTICE INFORMATION

For Transaction Notice:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 13th floor

New York, NY  10010

Attention:  Christopher Czako

Phone:  212 538 5087

E-mail:  christopher.czako@credit-suisse.com

with a copy to:

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY  10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

For all other Notices:

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

[Signature Page to Amended and Restated VF1 Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A.,

as Buyer

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

Citibank, N.A.

 

NOTICE INFORMATION

CITIBANK, N.A.

390 Greenwich Street

New York, NY 10013

Attention: Bobbie Theivakumaran

Telephone No.: (212) 723-6753

email: bobbie.theivakumaran@citi.com

 

WITH A COPY TO

 

CITIBANK, N.A.

390 Greenwich Street

New York, NY 10013

Attention: James Kessler

Telephone No.: (212) 723-6377

email: james.kessler@citi.com

[Signature Page to Amended and Restated VF1 Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1

RESPONSIBLE OFFICERS – SELLER

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

Responsible Officers for execution of Program Agreements and amendments:

Name

 

Title

 

Signature

Pamela Marsh

 

Managing Director,
Treasurer

 

 

 

Responsible Officers for execution of Transaction Notices and day-to-day
operational functions:

Name

 

Title

 

Signature

Pamela Marsh

 

Managing Director,
Treasurer

 

 

Maurice Watkins

 

Managing Director,
Capital Markets

 

 

Thomas Rettinger

 

Managing Director, Portfolio Risk Management

 

 

Richard Hetzel

 

Authorized Representative

 

 

Ryan Huddleston

 

Authorized Representative

 

 

Adeshola Makinde

 

Authorized Representative

 

 

SCHEDULE 1

 

Schedule 1-1

--------------------------------------------------------------------------------

 

SCHEDULE 2

ASSET SCHEDULE

Note

Initial Note Balance

Additional Balance(s)

Outstanding VFN Principal Balance

Maximum VFN Principal Balance

PMT ISSUER TRUST - FMSR, Class A-VF1 Variable Funding Note

 

 

 

 

 

CSCIB Pro Rata Share

 

 

 

 

 

Citibank Pro Rata Share

 

 

 

 

 

 

Schedule 2-1

--------------------------------------------------------------------------------

 

SCHEDULE 3

ADMINISTRATIVE AGENT’S ACCOUNT

 

Name of Bank:

BNY Mellon

ABA Number of Bank:

 

Name of Account:

CSFB Mortgage Capital

Account Number:

 

 

 

Schedule 3-1

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF TRANSACTION NOTICE

Dated:  [_________]

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention:  Dominic Obaditch

Email:  dominic.obaditch@credit-suisse.com

TRANSACTION NOTICE

Ladies and Gentlemen:

We refer to the Amended and Restated Master Repurchase Agreement, dated as of
April June 29, 2018 (the “Agreement”), among PennyMac Corp. (the “Seller”), the
buyers party thereto (“Buyers”) and Credit Suisse First Boston Mortgage Capital
LLC (“Administrative Agent”).  Each capitalized term used but not defined herein
shall have the meaning specified in the Agreement.  This notice is being
delivered by Seller pursuant to Section 2.02 of the Agreement.

Please be notified that Seller hereby irrevocably requests that the Buyers enter
into the following Transaction(s) with Seller as follows:

 

1.

Maximum VFN Principal Balance: [$___________]

 

2.

Initial Note Balance/Purchase Price requested: [$___________]

 

3.

Additional Balance/Purchase Price requested:  [$___________]

 

4.

Purchase Date: [_________]

 

5.

Repurchase Date: [________]

 

6.

Pricing Rate / Repurchase Price: [$___________]

Seller requests that the proceeds of the Purchase Price be deposited in Seller’s
account at _______, ABA Number _______, account number ____, References:  _____,
Attn:  _______.

Seller hereby represents and warrants that each of the representations and
warranties made by Seller in each of the Program Agreements to which it is a
party is true and correct in all material respects, in each case, on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date.  Attached hereto is a true and complete
updated copy of the Asset Schedule.




Exhibit A-1

--------------------------------------------------------------------------------

 

PennyMac Corp., as Seller

 

 

By:

 

 

Exhibit A-2

--------------------------------------------------------------------------------

 

Asset Schedule

Note

Initial Note Balance

Additional Balance(s)

Outstanding VFN Principal Balance

Maximum VFN Principal Balance

PMT ISSUER TRUST - FMSR, Class A-VF1 Variable Funding Note

 

$[________]

$[________]

$[________]

$[________]

 

Exhibit A-3

--------------------------------------------------------------------------------

 

EXHIBIT B

EXISTING INDEBTEDNESS

[See Attached]

 

 

 

 



Exhibit B-1